--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
LOAN AND LINE OF CREDIT AGREEMENT
 
THIS LOAN AND LINE OF CREDIT AGREEMENT, dated as of April 26, 2010 is entered
into by and between MORRIS PUBLISHING GROUP, LLC, a Georgia limited liability
company, having its principal place of business at 725 Broad Street, Augusta,
Georgia 30901 (the "Borrower"), and COLUMBUS BANK AND TRUST COMPANY, a Georgia
banking corporation, having its principal place of business at 1148 Broadway,
Columbus, Georgia 31901 and having a mailing address of P. O. Box 120, Columbus,
Georgia 31902 (the "Bank").
 
Recitals
 
WHEREAS, Borrower has requested a revolving line of credit from Bank in the
stated principal amount of $10,000,000.00, the proceeds of which will be
utilized to refinance certain existing debt of Borrower and for the working
capital needs of Borrower and its subsidiaries, and Bank has agreed to extend
said line of credit to Borrower for such purposes on the terms and conditions
hereinafter provided.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the Bank
to extend to Borrower a revolving line of credit in the stated principal amount
of $10,000,000.00 for the aforesaid purposes, Borrower and Bank hereby covenant,
agree and bind themselves as follows:
 
ARTICLE 1
Definitions and Other Provisions
of General Application
 
SECTION 1.1  Definitions
 
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the following terms shall have the
meaning indicated:
 
“Affiliate” shall mean, with respect to a Person, (a) any officer, director or
managing agent of such Person, (b) any spouse, parents, brothers, sisters,
children and grandchildren of such Person, (c) any association, partnership,
trust, entity or enterprise in which such Person is a director, officer or
general partner, (d) any other Person that, (i) directly or indirectly, through
one or more intermediaries, controls, or is controlled by, or is under common
control with, such given Person, (ii) directly or indirectly beneficially owns
or holds 10% or more of any class of voting stock or partnership or other
interest of such Person or any Subsidiary of such Person, or (iii) 10% or more
of the voting stock or partnership or other interest of which is directly or
indirectly beneficially owned or held by such Person or a Subsidiary of such
Person.  The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities or partnership or other
interests, by contract or otherwise.
 
“Agreement” shall mean this Agreement as originally executed or as it may from
time to time be supplemented, modified or amended by one or more instruments
entered into pursuant to the applicable provisions hereof.
 
“Annual Report” shall mean that certain Annual Report of the Borrower for the
year ended December 31, 2009 filed with the Securities and Exchange Commission
on Form 10-K on April 5, 2010.
 
"Bank" shall mean Columbus Bank and Trust Company, a Georgia banking
corporation, and its successors and assigns.
 
“Borrower” shall mean Morris Publishing Group, LLC, a Georgia limited liability
company, and its successors and permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
    “Borrower Security Documents” shall mean: that certain Security Agreement
from Borrower, as debtor, in favor of Bank, as secured party, dated as of even
date herewith, that certain Mortgage and Security Agreement from Borrower, as
mortgagor, in favor of Bank, as mortgagee, dated of even date herewith, and to
be recorded in the official records of Duval County, Florida and St. Johns
County, Florida, that certain Assignment of Leases and Rents between Borrower
and Bank dated of even date herewith and to be recorded in the official records
of Duval County, Florida and St. Johns County, Florida, that certain Mortgage
and Security Agreement from Borrower, as mortgagor, in favor of Bank, as
mortgagee, dated of even date herewith and to be recorded in the official
records of Shawnee County, Kansas, that certain Assignment of Leases and Rents
between Borrower and Bank dated of even date herewith and to be recorded in
Shawnee County, Kansas, that certain Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing from Borrower, as mortgagor, in favor of Bank, as
mortgagee, dated of even date herewith to be recorded in the official records of
Crow Wing County, Minnesota, that certain Assignment of Leases and Rents between
Borrower and Bank dated of even date herewith to be recorded in the official
records of Crow Wing County, Minnesota, those certain Pledge and Security
Agreements dated of even date herewith from Borrower in favor of Bankpledging to
Bank and granting to Bank a security interest in and to Borrower’s interest in
its Subsidiaries, and any and all amendments, modifications, restatements and/or
replacements of any of said instruments, assignments or agreements.
 
“Business Day” shall mean any day other than (i) a Saturday, a Sunday, or (ii) a
day on which banking institutions in Columbus, Georgia are authorized or
required to close under the laws of the State of Georgia.
 
“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Capitalized Leased Obligation” means indebtedness represented by obligations
under a Capitalized Lease, and the amount of such indebtedness shall be the
capitalized amount of such obligations determined in accordance with GAAP.
 
“Capital Stock” means:
 
(1)           with respect to any Person that is a corporation, any and all
shares, interests, participations or other equivalents (however designated and
whether or not voting) of corporate stock, including each class of Common Stock
and Preferred Stock of such Person, and all options, warrants or other rights to
purchase or acquire any of the foregoing; and
 
(2)           with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing.
 
“Cash Interest Coverage Ratio” shall have the meaning ascribed to such term, and
shall be calculated as provided in, the Indenture as originally entered into,
with only such amendments or variations to such definition or calculation as are
approved by Bank in Bank’s sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
    “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including, when appropriate, the statutory predecessor of the Code, and
all applicable regulations thereunder whether proposed, temporary or final,
including regulations issued and proposed pursuant to the statutory predecessor
of the Code, and, in addition, all official rulings and judicial determinations
applicable under the Code and under the statutory predecessor of the Code and
any successor provisions to the relevant provisions of the Code or regulations.
 
"Collateral" shall mean all property and rights which is subject to the lien,
security interest and/or security title granted and/or conveyed to Bank pursuant
to the Security Documents.
 
“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the
Effective Date or issued after the Effective Date, and includes, without
limitation, all series and classes of such common stock.
 
“Credit Line” shall have the meaning assigned thereto in Section 2.1(a) of this
Agreement and all renewals and extensions thereof.
 
“Default Rate” shall mean the “Default Rate” as defined in the Note.  However,
nothing in this Agreement shall be deemed to establish or require payment of a
rate of interest in excess of the maximum rate permitted by law.  If the Default
Rate at any time exceeds the maximum rate permitted by law, the Default Rate
shall be automatically reduced to the maximum  rate permitted by law.
 
“Effective Date” shall mean April 26, 2010.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and the regulations and published
interpretations thereof.
 
"Event of Default" shall have the meanings stated in Section 5.1 hereof.
 
“Fiscal Quarter” shall mean a fiscal quarter of Borrower.
 
“Fiscal Year” shall mean the fiscal year of Borrower, which fiscal year of
Borrower ends on December 31.
 
“GAAP” or “generally accepted accounting principles” shall mean generally
accepted accounting principles set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession of the United
States.
 
“Guaranties” shall mean the following (with each separately being called a
“Guaranty”):  that certain Unconditional Guaranty dated as of even date herewith
executed and delivered by MPG Newspaper Holdings, LLC in favor of Bank, and any
and all amendments, modifications, and/or replacements thereof; that certain
Unconditional Guaranty dated as of even date herewith executed and delivered by
Athens Newspapers, LLC in favor of Bank, and any and all amendments,
modifications, and/or replacements thereof; that certain Unconditional Guaranty
dated as of even date herewith executed and delivered by Broadcaster Press, Inc.
in favor of Bank, and any and all amendments, modifications, and/or replacements
thereof; that certain Unconditional Guaranty dated as of even date herewith
executed and delivered by Homer News, LLC in favor of Bank, and any and all
amendments, modifications, and/or replacements thereof; that certain
Unconditional Guaranty dated as of even date herewith executed and delivered by
Log Cabin Democrat, LLC in favor of Bank, and any and all amendments,
modifications, and/or replacements thereof; that certain Unconditional Guaranty
dated as of even date herewith executed and delivered by The Oak Ridger, LLC in
favor of Bank, and any and all amendments, modifications, and/or replacements
thereof; that certain Unconditional Guaranty dated as of even date herewith
executed and delivered by Southeastern Newspapers Company, LLC in favor of Bank,
and any and all amendments, modifications, and/or replacements thereof; that
certain Unconditional Guaranty dated as of even date herewith executed and
delivered by The Sun Times, LLC in favor of Bank, and any and all amendments,
modifications, and/or replacements thereof; that certain Unconditional Guaranty
dated as of even date herewith executed and delivered by MPG Allegan Property,
LLC in favor of Bank, and any and all amendments, modifications, and/or
replacements thereof; that certain Unconditional Guaranty dated as of even date
herewith executed and delivered by MPG Holland Property, LLC in favor of Bank,
and any and all amendments, modifications, and/or replacements thereof; that
certain Unconditional Guaranty dated as of even date herewith executed and
delivered by Morris Publishing Finance Co. in favor of Bank, and any and all
amendments, modifications, and/or replacements thereof; that certain
Unconditional Guaranty dated as of even date herewith executed and delivered by
Yankton Printing Company in favor of Bank, and any and all amendments,
modifications, and/or replacements thereof;  that certain Unconditional Guaranty
dated as of even date herewith executed and delivered by Southwestern Newspapers
Company, L.P. in favor of Bank, and any and all amendments, modifications,
and/or replacements thereof; that certain Unconditional Guaranty dated as of
even date herewith executed and delivered by Stauffer Communications, Inc. in
favor of Bank, and any and all amendments, modifications, and/or replacements
thereof; and that certain Unconditional Guaranty dated as of even date herewith
executed and delivered by Florida Publishing Company in favor of Bank, and any
and all amendments, modifications, and/or replacements thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
    “Guarantors” shall mean all of the following named entities (with each
separately being called a “Guarantor”):   MPG Newspaper Holding, LLC, a Georgia
limited liability company, Athens Newspapers, LLC, a Georgia limited liability
company, Broadcaster Press, Inc., a South Dakota corporation, Homer News, LLC, a
Georgia limited liability company, Log Cabin Democrat, LLC, a Georgia limited
liability company, The Oak Ridger, LLC, a Tennessee limited liability company,
Southeastern Newspapers Company, LLC, a Georgia limited liability company, The
Sun Times, LLC, a Georgia limited liability company, MPG Allegan Property, LLC,
a Georgia limited liability company, MPG Holland Property, LLC, a Georgia
limited liability company, Morris Publishing Financing Co., a Georgia
corporation, Yankton Printing Company, a South Dakota corporation,  Southwestern
Newspapers Company, L.P., a Texas limited partnership, Stauffer Communications,
Inc., a Delaware corporation and Florida Publishing Company, a Florida
corporation.
 
“Guarantor Security Documents” shall mean that certain Security Agreement from
Athens Newspapers, LLC in favor of Bank dated as of even date herewith, that
certain Security Agreement from Broadcaster Press, Inc. in favor of Bank dated
as of even date herewith, that certain Security Agreement from Homer News, LLC
in favor of Bank dated as of even date herewith, that certain Security Agreement
from Log Cabin Democrat, LLC in favor of Bank dated as of even date herewith,
that certain Security Agreement from The Oak Ridger, LLC, in favor of Bank dated
as of even date herewith,  that certain Security Agreement from Southeastern
Newspapers Company, LLC in favor of Bank dated as of even date herewith, that
certain Security Agreement from The Sun Times, LLC in favor of Bank dated as of
even date herewith, that certain Security Agreement from MPG Allegan Property,
LLC in favor of Bank dated as of even date herewith, that certain Security
Agreement from MPG Holland Property, LLC in favor of Bank dated as of even date
herewith, that certain Security Agreement from Morris Publishing Finance Co. in
favor of Bank dated as of even date herewith, that certain Security Agreement
from Yankton Printing Company in favor of Bank dated as of even date herewith,
that certain Security Agreement from Southwestern Newspapers Company, L.P. in
favor of Bank dated as of even date herewith, that certain Security Agreement
from Stauffer Communications, Inc. in favor of Bank dated as of even date
herewith, that certain Security Agreement from Florida Publishing Company in
favor of Bank dated as of even date herewith,  that certain Deed to Secure Debt
and Security Agreement from Athens Newspapers, LLC, as grantor in favor of Bank,
as grantee, dated of even date herewith to be recorded in the official records
of Clarke County, Georgia, that certain Assignment of Leases and Rents between
Athens Newspapers, LLC and Bank dated of even date to be recorded in the
official records of Clarke County, Georgia, that certain Deed to Secure Debt and
Security Agreement from Southeastern Newspapers Company, LLC, as grantor, in
favor of Bank, as grantee, dated of even date herewith to be recorded in the
official records of Richmond County, Georgia, that certain Assignment of Leases
and Rents between Southeastern Newspapers Company, LLC and Bank dated of even
date to be recorded in the official records of Richmond County, Georgia, that
certain Deed of Trust, Assignment of Rents and Security Agreement from
Southeastern Newspapers Company, LLC, as trustor, for the benefit of Bank, dated
of even date herewith to be recorded in the official records of the Juneau
Recording District, First Judicial District, State of Alaska, that certain
Assignment of Leases and Rents between Southeastern Newspapers Company, LLC and
Bank dated of even date herewith to be recorded in the official records of the
Juneau Recording District, First Judicial District, State of Alaska, that
certain Deed of Trust and Security Agreement from Southwestern Newspapers
Company, L.P. in favor of Bank dated of even date herewith to be recorded in the
official records of Potter County, Texas, that certain Assignment of Leases and
Rents between Southwestern Newspapers Company, L.P. and Bank dated of even date
herewith to be recorded in the official records of Potter County, Texas, that
certain Deed of Trust and Security Agreement from Southwestern Newspapers
Company, L.P. in favor of Bank dated of even date herewith to be recorded in the
official records of Lubbock County, Texas, that certain Assignment of Leases and
Rents between Southwestern Newspapers Company, L.P. and Bank dated of even date
herewith to be recorded in the official records of Lubbock County, Texas, that
certain Pledge and Security Agreement from MPG Newspaper Holdings, LLC in favor
of Bank dated of even date herewith that certain Pledge and Security Agreement
from Borrower and Yankton Printing Company in favor of Bank dated of even date
herewith, and any and all amendments, modifications, restatements and/or
replacements of any of the foregoing instruments, assignments and agreements.
 
“Hazardous Substance” shall mean any hazardous or toxic substance, waste or
material that is regulated under any federal, state or local statute, ordinance,
rule, regulation or other law relating to environmental protection,
contamination or clean-up, including, without limitation, any substance, waste
or material that is designated as hazardous in (or for purposes of) the
Comprehensive Environmental Response, Compensation and Liability Act, 42 USC §
9601 et seq., the Resource Conservation and Recovery Act, 42 USC § 6901 et seq.,
the Federal Water Pollution Control Act, 33 USC § 1257 et seq., or the Clean Air
Act, 42 USC § 2001 et seq. and any similar state laws.
 
 
 

--------------------------------------------------------------------------------

 
 
    “Indebtedness” means  (1) indebtedness or liability for borrowed money; (2)
obligations evidenced by bonds, debentures, notes, or other similar instruments;
(3) obligations for the deferred purchase price of property or services
(including trade obligations); (4) obligations as lessee under Capitalized
Leased Obligation; (5) current liabilities in respect of unfunded vested
benefits under Plans covered by ERISA; (6) obligations under letters of credit;
(7) obligations under acceptance facilities; (8) all guaranties, endorsements,
and other contingent obligations to purchase, to provide funds for payment, to
supply funds to invest in any Person or entity, or otherwise to assure a
creditor against loss; (9) obligations secured by any Liens, whether or not the
obligations have been assumed; and (10) to the extent an expansion of the
foregoing (1) - (9), Indebtedness (as defined in the Indenture).
 
“Indenture” shall mean that certain Indenture dated March 1, 2010 among Morris
Publishing Group, LLC, Morris Publishing Finance Co., the guarantors named
therein, and Wilmington Trust FSB, as trustee as amended and/or modified from
time to time.
 
“Interest Rate Agreements” means any and all interest rate swap agreements,
interest cap agreements, interest rate collar agreements, exchange agreements,
forward currency exchange agreements, forward rate currency or interest rate
options, foreign currency hedge, or any similar agreements or arrangements
entered into by Borrower in connection with the transaction contemplated herein
to hedge the risk of a variable interest rate volatility or fluctuation of
interest rates, as such agreements or arrangements may be modified,
supplemented, and in effect from time to time, and any and all cancellations,
buy backs, reversals, terminations, or assignments of any of the foregoing.
 
“Intercreditor” means that certain Intercreditor and Subordination Agreement,
dated as of April 26, 2010, by and among Wilmington Trust, FSB, in its capacity
as trustee under the Indenture (as defined herein) and as collateral agent under
the Subordinated Note Collateral Documents (as defined herein) and Bank as
amended and/or modified from time to time.
 
“Land” shall mean the land described on Exhibit “A” attached hereto and
incorporated herein by reference.
 
“Liabilities” means all liabilities of a Person determined in accordance with
GAAP and includable on a balance sheet of such Person prepared in accordance
with GAAP.
 
 
“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, security
interest, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), or preference, priority, or other security agreement or
preferential arrangement, charge, or encumbrance of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction to evidence
any of the foregoing).
 
“Loan Documents” shall mean the Note, this Agreement, the Security Documents,
the Guaranties and all other documents, instruments and agreements now or
hereafter evidencing, securing and/or relating to the Credit Line, and all
amendments, modifications, extensions and/or renewals of any of the documents,
instruments and agreements.
 
“Material Adverse Effect” shall mean any event or series of events which have a
material adverse effect on (i) the business, results of operations, financial
condition, assets or liabilities of Borrower, taken as a whole, (ii) the value
of the Collateral, any of the Security Interest or the priority of any of the
Security Interest, (iii) the ability of Borrower and/or any Guarantor  to
perform its obligations under the Loan Documents, (iv) the rights and remedies
of the Bank under this Agreement or any of the Loan Documents, or (v) the
legality, validity or enforceability of any of the Loan Documents.
 
“Morris Communications” means Morris Communications Company, LLC, a Georgia
limited liability company.
 
“Morris Communications Fee” shall have the meaning given such term in the
Services Agreement.
 
“MSTAR Solutions Fee” shall have the meaning given such term in the Services
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
    “Multiemployer Plan” shall mean a Plan described in Section 4001(a)(3) of
ERISA.
 
"Obligations" shall mean in each case whether now existing or hereafter arising
(i) all indebtedness, liabilities  and obligations (whether now existing or
hereafter coming into existence of whatever nature) of Borrower to Bank under
this Agreement, (ii) the indebtedness, liabilities and obligations (whether now
existing or hereafter incurred or arising) of Borrower to Bank under the Note,
and all renewals, extensions, amendments, modifications and/or restatements
thereof, and (iii) all other indebtedness, obligations (including, without
limitation, obligations of performance) and liabilities of Borrower to Bank of
every kind and description whatsoever relating to or arising in connection with
the Credit Line and any and all extensions, restatements and renewals of any of
the same.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
 
“Permitted Business” means (i) the ownership and operation of regional, local
and other newspapers and other businesses directly related to the newspaper
operations of Borrower and its Subsidiaries, including the gathering and
dissemination of news and information; and (ii) broadcast, electronic media and
other businesses deriving a majority of revenue from advertising or
subscriptions.
 
“Permitted Liens” shall mean the following types of Lien:
 
(1)           Liens for taxes, assessments or governmental charges or claims
either (a) not delinquent or (b) contested in good faith by appropriate
proceedings and as to which Borrower or its Subsidiaries shall have set aside on
its books such reserves as may be required pursuant to GAAP;
 
(2)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith, if such reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made in respect thereof;
 
(3)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);
 
(4)           judgment Liens not giving rise to an Event of Default so long as
such Lien is adequately bonded (if required under applicable law) and any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceedings may be initiated shall not have expired;
 
 
 

--------------------------------------------------------------------------------

 
 
        (5)           easements, rights-of-way, zoning restrictions and other
similar charges or encumbrances in respect of real property not interfering in
any material respect with the ordinary conduct of the business of Borrower or
any of its Subsidiaries;
 
(6)           any interest or title of a lessor under any Capitalized Leased
Obligation; provided, however, that such Liens do not extend to any property or
assets which is not leased property subject to such Capitalized Leased
Obligation;
 
(7)           Liens securing purchase money indebtedness incurred or in the
ordinary course of business; provided, however, that (a) such purchase money
indebtedness shall not exceed the purchase price or other cost of such property
or equipment and shall not be secured by any property or equipment of Borrower
or any Subsidiary of Borrower other than the property and equipment so acquired
and (b) the Lien securing such purchase money indebtedness shall be created
within 90 days of such acquisition;
 
(8)           Liens upon specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;
 
 
 
(9)           Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of Borrower or any
of its Subsidiaries, including rights of offset and set-off;
 
(10)           leases, subleases, licenses and sublicenses granted to others
that do not materially interfere with the ordinary course of business of
Borrower and its Subsidiaries;
 
(11)           Liens arising from filing Uniform Commercial Code financing
statements regarding leases;
 
(12)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of custom duties in connection with the
importation of goods; and
 
(13)           Liens in favor of Bank or liens in favor of the Collateral Agent
as provided under the Intercreditor.
 
“Person” or “person” means an individual, corporation, limited liability
company, limited partnership, partnership, association, other form of entity,
trust or unincorporated organization or joint venture or a government or any
agency or political subdivision thereof.
 
“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which the Borrower or a commonly controlled entity is an “employer”
as defined in Section 3(5) of ERISA.
 
“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends of redemptions or upon liquidation.
 
"Prime Rate" shall mean the fluctuating per annum rate of interest designated or
otherwise established by the Bank from time to time as its “prime rate”; it
being expressly understood and agreed that the “prime rate” is merely an index
rate used by the Bank to establish lending rates and is not necessarily the
Bank’s most favorable lending rate, and that changes in the “prime rate” are
discretionary with the Bank.
 
“Prohibited Transaction” shall mean any transaction set forth in Section 406 of
ERISA or Section 4975 of the Code.
 
“Real Estate” shall mean the Land and all improvements now or hereafter located
thereon.
 
 
 

--------------------------------------------------------------------------------

 
 
      “Reference Date” shall mean the period of four (4) consecutive fiscal
quarters of Borrower ending on each March 31, June 30, September 30 and December
31 of each year.
 
“Reportable Event” means any of the events set forth in Section 4043 of ERISA.
 
“Security Documents” shall mean the Borrower Security Documents and the
Guarantor Security Documents together with those certain Account Control
Agreements dated of even date hereto given in connection with this Agreement and
all other documents and instruments now or hereafter executed and delivered by
Borrower and/or any Guarantor as security for the Note, and all amendments
modifications, extensions and/or restatements of any of such instruments and
agreements.
 
“Security Interest” means the liens and security interests of the Bank on and in
the Collateral effected hereby or by any of the Security Documents or pursuant
to the terms hereof or thereof.
 
“Services Agreement” means the Management and Services Agreement, dated as of
August 7, 2003, among Morris Communications, MSTAR Solutions, LLC and Borrower,
as such Services Agreement may be amended or supplemented from time to time.
 
“Subordinated Indebtedness” shall have the meaning assigned to such term in the
Intercreditor.
 
“Subordinated Note Collateral Documents” shall mean that certain Security and
Collateral Agency Agreement dated March 1, 2010, among Borrower, Subordinated
Note Guarantors, MPG Revolver Holdings, LLC, and Wilmington Trust FSB, as
trustee and collateral agent, and any mortgage, deed to secure debt or deed of
trust, and any other agreement, document or instrument pursuant to which any
Lien (as defined in the Intercreditor) is or is purported to be  granted,
securing the Subordinated Indebtedness or under which rights or remedies with
respect to such Lien (as defined in the Intercreditor) are governed.
 
           “Subordinated Note Guarantors” shall mean the “Subsidiary Guarantors”
as defined in the Intercreditor.
 
“Subordinated Notes” shall mean the notes issued under the Indenture.
 
“Subsidiary” when used to determine the relationship of a Person to another
Person, means a Person of which an aggregate of 50% or more of the stock of any
class or classes or 50% or more of other ownership interests is owned of record
or beneficially by such other Person or by one or more Subsidiaries of such
other Person or by such other Person and one or more Subsidiaries of such
Person, (i) if the holders of such stock or other ownership interests (A) are
ordinarily, in the absence of contingencies, entitled to vote for the election
of a majority of the directors (or other individuals performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency, or (B) are entitled, as such holders, to
vote for the election of a majority of the directors (or individuals performing
similar functions) of such Person, whether or not the right so to vote exists by
reason of the happening of a contingency, or (ii) in the case of such other
ownership interest, if such ownership interests constitute a majority voting
interest.
 
 
“Total Leverage Ratio” shall have the meaning ascribed to such term, and shall
be calculated as provided in, the Indenture as originally entered into, with
only such amendments or variations to such definition or calculation as are
approved by Bank in Bank’s sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
       SECTION 1.2  General Rules of Construction
 
For all purposes of this Agreement, except as otherwise expressly provided, or
unless the context otherwise requires:
 
(a)   Defined terms in the singular shall include the plural as well as the
singular and vice versa.
 
(b) All Exhibits and Schedules attached hereto are incorporated herein by this
reference.
 
(c)  All accounting terms not otherwise defined herein have the meanings
assigned to them, and all computations herein provided for shall be made, in
accordance with generally accepted accounting principles as in effect on the
Effective Date, consistently applied, or as may be otherwise approved by Bank in
Bank’s reasonable discretion.  All financial data submitted pursuant to this
Agreement shall be prepared in accordance with such principles.
 
(d)  All references in this instrument to designated "articles," "sections" and
other subdivisions are to the designated articles, sections and subdivisions of
this instrument as originally executed.
 
(e)  The terms "herein", "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular article,
section or other subdivision.
 
 
(f)  All references in this instrument to a separate instrument are to such
separate instrument as the same may be amended or supplemented from time to time
pursuant to the applicable provisions thereof.

 
SECTION 1.3  Effect of Headings and Table of Contents
 
The article and section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.
 
SECTION 1.4  Separability Clause
 
If any provision in this Agreement shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.
 
SECTION 1.5  Governing Law
 
This Agreement shall be construed in accordance with and governed by the laws of
the State of Georgia.
 
SECTION 1.6  Counterparts
 
This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed an original, but all such counterparts shall together
constitute but one and the same instrument.
 
SECTION 1.7   Place and Time of Payment
 
(a)  All payments by Borrower to the Bank hereunder shall be made in lawful
currency of the United States and in immediately available funds to the Bank at
its hand delivery address set forth in Section 6.1 or at such other address
within the continental United States as shall be specified by the Bank by notice
to Borrower.
 
(b)  All amounts payable by Borrower to Bank hereunder for which a payment date
is expressly set forth herein shall be payable without notice or written demand
by the Bank.  All amounts payable by Borrower to Bank hereunder for which no
payment date is expressly set forth herein shall be payable on written demand
given by the Bank to Borrower.
 
(c)  Payments which are due on a day which is not a Business Day shall be
payable on the next succeeding Business Day, and any interest payable thereon
shall be payable for such extended time at the specified rate.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.8   Late Payments
 
With respect to all amounts payable by Borrower to Bank under this Agreement
which are not paid on the due date thereof, all such amounts shall accrue
interest at the Default Rate from the day such amounts first become due until
paid in full, such interest being due from Borrower upon demand therefore given
by the Bank.
 
Any amounts due on demand under this Agreement shall be immediately due on the
next succeeding Business Day after the date of delivery of written demand by
Bank to Borrower.
 
SECTION 1.9   Computation of Charges
 
Any interest and/or fees provided for in this Agreement payable based upon
annual rates shall be computed on the basis of a 360-day year, for actual days
elapsed.  All interest rates based upon the Prime Rate shall change when and as
the Prime Rate shall change, effective on the opening of business on the date of
any such change.
 
SECTION 1.10    No Reduction by Setoff
 
All payments by Borrower under this Agreement shall be made free and clear of,
and without reduction for, setoff or on account of a counterclaim.
 
SECTION 1.11   Evidence of Obligation
 
The Bank shall maintain, in accordance with its usual practice, an account or
accounts evidencing the obligations of Borrower and the amounts of principal,
interest and fees payable and paid from time to time under this Agreement and
under the Note.  In any legal action or proceeding in connection with this
Agreement the entries made in such account or accounts shall be conclusive
evidence of the existence and amounts of the obligations of Borrower recorded in
such account or accounts, absent manifest error by the Bank.
 
ARTICLE 2
 
Credit Line
 
SECTION 2.1  The Credit Line
 
(a)           The Credit Line.  Bank agrees to establish a revolving line of
credit in favor of Borrower (the "Credit Line") so that until the expiration of
the credit line and so long as there is not in existence any default or Event of
Default under this Agreement and subject to the terms and conditions hereof,
Borrower may borrow and successively repay and re-borrow up to a maximum
aggregate principal amount outstanding at any one time equal to
$10,000,000.00.  Subject to the restrictions hereinafter specified, funds
borrowed on the Credit Line after the initial advance made on the date hereof
may be used by Borrower solely for the short-term working capital needs of
Borrower and its Subsidiaries.
 
(b)           Restriction on Use of Borrowed Funds.  Borrower expressly
covenants and agrees that in no event shall any funds borrowed on the Credit
Line be used by Borrower, or made available by Borrower for use by others, for
the purpose (whether immediate, incidental or ultimate) of buying or carrying
margin stock as contemplated by Regulation U of the Federal Reserve Board or any
security within the meaning of the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Note.  The Credit Line shall be evidenced by that certain Line
of Credit Note from Borrower payable to Bank's order in the face principal
amount of Ten Million and No/100ths ($10,000,000.00) Dollars (such Line of
Credit Note, and all amendments, modifications, extensions, renewals and/or
replacements thereof being referred to herein as the "Note"), which is executed
and delivered contemporaneously herewith, and is made a part hereof by this
reference.  The Note provides for accrual and monthly payment of interest on the
amounts of principal from time to time advanced and outstanding on the Credit
Line at the rate provided therein, and provides that the principal amount
outstanding shall be due and payable in full on May 15, 2011, along with all
accrued and unpaid interest thereon.
 
(d)           Advances.  On the date hereof Bank shall make an initial advance
on the Credit Line in the principal amount of $452,792, which advance will be
used to pay items identified on the Closing Statement executed by Borrower in
connection herewith.  Subject in all events to the limitations and conditions
set forth in this Agreement, and availability under the Credit Line, Bank shall
continue to advance funds to Borrower on the Credit Line by entering such
advances as debits to Borrower's Loan Account.  For the purposes of this
Agreement, "Borrower's Loan Account" shall mean the account on the books of Bank
in which Bank will record loans or other advances made by Bank to or for the
benefit of Borrower pursuant to the terms of this Agreement, payments received
on such loans and advances and other appropriate debits and credits as provided
by this Agreement and/or the Note.  Funds henceforth borrowed on the Credit Line
will be advanced to Borrower from time to time upon Borrower’s written or
emailed request to Bank, which request must include a statement of the amount
requested and such other information reasonably required by Bank and be
submitted to Bank on a Business Day.  Each request shall be a confirmation that
the amount requested will be used for the short-term working capital needs of
Borrower and its Subsidiaries and that Borrower is not aware of the occurrence
of an Event of Default which is continuing.   If a written (or emailed) request
is received by Bank prior to 1:00 p.m. (prevailing Eastern Time) on a Business
Day, Bank, subject to availability under the Credit Line and other terms and
conditions of this Agreement, will fund such request prior to 5:00 p.m.
(prevailing Eastern Time) on such Business Day, and if a written (or emailed)
request is received by Bank at or after 1:00 p.m. (prevailing Eastern Time) on a
Business Day, Bank, subject to availability under the Credit Line and other
terms and conditions of this Agreement, will fund such request prior to 5:00
p.m. (prevailing Eastern time) on the next Business Day.  Advances from the
Credit Line shall be funded by Bank by deposit to Borrower’s checking account at
Bank or other means approved by Bank, and each such advance shall be deemed
received by Borrower when deposited to said account (or if funded by means other
than direct deposit, when such funds are paid by Bank).  Any such request for
advance may be made on Borrower’s behalf by such officer or employee or agent of
Borrower as shall be designated in writing by Borrower. Initially, Borrower
designates each of Craig S. Mitchell, as senior vice president - finance of
Borrower, William S. Morris IV, as CEO of Borrower, and Steve K. Stone, as chief
financial officer of Borrower, as authorized agents of Borrower for requesting
advances under the Credit Line (if there is more than one designated authorized
agent of Borrower, the request of only one authorized agent shall be required
for funding any advance).  Bank may act on an original or a copy of a request
for advance in good faith believed by Bank to be from an authorized agent of
Borrower or on a request for advance sent via email which Bank believes was sent
by or at the direction of an authorized agent of Borrower.  Request for advances
should be sent by Borrower to Bank as follows:
 
 
if by email:
hschondelmayer@synovus.com

 
 
if by U.S. Mail:
Columbus Bank and Trust Company

 
Attention: Commercial Real Estate Lending (Heath Schondelmayer)
P. O. Box 120
Columbus, Georgia 31902
if by Overnight
Courier or Personal
 
Delivery:
Columbus Bank and Trust Company

Attention: Commercial Real Estate Lending (Heath Schondelmayer)
1137 First Avenue, Uptown Center
Columbus, Georgia 31901
 
 
 

--------------------------------------------------------------------------------

 
 
Any such request shall not be effective until actually received by Bank.  The
above addresses may be changed by written notice given by Bank to Borrower as
provided in Section 6.1 of this Agreement.
 
Bank shall have no obligation to monitor withdrawals from the
above-referenced  checking account of Borrower at Bank, and in no event shall
Bank have any liability for any such withdrawal or disbursement alleged to have
been made improperly or without authority.  As to each advance funded under the
Credit Line, Bank is hereby authorized to debit the amount thereof to the Note,
without notice, as an advance of principal which will bear interest and be
secured as herein and in the Note provided, Borrower hereby expressly waiving
notice of any such advance at any time made by Bank on the Credit Line and
notice of any such debit to the Note.
 
In no event shall the aggregate principal amount outstanding at any one time on
the Credit Line exceed $10,000,000.00.  Bank shall have no obligation to advance
any funds on the Credit Line at any time after the maturity date of the Note,
after an Event of Default shall have occurred hereunder or if any facts or
circumstances exist that but for the giving of notice and/or lapse of time would
give rise to the occurrence of an Event of Default hereunder.
 
If at any time Borrower is not entitled to any advances on the Credit Line by
the terms of this Agreement, Bank may, in its sole discretion, make requested
advances; however, it is expressly acknowledged and agreed that, in such event,
Bank shall have the right, in its sole and absolute discretion, to decline to
make any requested advance and to require any payment required under the terms
of this Agreement without prior notice to Borrower, and the making of any such
requested advances shall not be construed as a waiver of such right by Bank.
 
In the event that the availability of the Credit Line hereunder expires by the
terms of this Agreement or by the terms of any agreement extending the
expiration date of the Credit Line, Bank may, in its sole discretion, make
requested advances; however, it is expressly acknowledged and agreed that in
such event, Bank shall have the right, in its sole and absolute discretion, to
decline to make any requested advance and may require payment in full of the
Note at any time without prior notice to Borrower, and the making of any such
requested advances shall not be construed as a waiver of such right by Bank.
 
The maximum amount available to be drawn on the Credit Line shall be diminished
by sums borrowed and advanced on the Note for and during the time that same are
outstanding.
 
(e)           Debit to Note.  As to the initial advance herewith made under the
Note and each advance henceforth made to Borrower hereunder, Bank shall be and
is hereby authorized to debit the amount thereof to the Note, without notice, as
an advance of principal that will bear interest and be secured as herein and in
the Note provided.  Borrower hereby expressly waives notice of any such advance
at any time made by Bank hereunder and notice of any such debit to the Note.
 
(f)           Duration. The Credit Line shall be available to Borrower for a
period commencing on the date hereof and expiring on May 15, 2011, which is the
maturity date of the Note; provided, however, that Bank may accelerate the
maturity date at any time, at its sole discretion, contemporaneously with or
within sixty (60) days after the application of more than Ten Million
($10,000,000.00) Dollars of cash to redeem Subordinated Indebtedness under
Section 4.10 or Section 4.21 of the Indenture related to such debt.  Should the
Credit Line be extended or renewed on or after   May 15, 2011, any such
extension or renewal to be in the sole and absolute discretion of Bank, then any
such extension or renewal shall be on such terms as shall be agreed upon in
writing by Bank and Borrower at that time, but except to the extent the
provisions hereof conflict with any terms then agreed to in writing by Bank and
Borrower, all provisions and terms hereof shall remain in full force and effect
with regard to any such extension or renewal.
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 2.2  Origination Fee

 
(a) Origination Fee.  For extending the Credit Line, Borrower shall pay to Bank
on the date hereof a non-refundable origination fee in the amount of
$100,000.00, which fee is deemed fully earned by Bank on the date hereof.
 
(b) Unused Facility Fee. If, for any annual period (i.e. April 26 of any year
through and including April 25 of the succeeding year), the average daily
outstanding principal balance of the Note for each day of such period does not
equal $10,000,000.00, then Borrower shall pay to Bank a fee at a rate equal to
.13% per annum on the amount by which $10,000,000.00 exceeds such average daily
outstanding principal balance of the Note.  Such fee shall be payable to Bank in
arrears on each April 26 (i.e., each anniversary date of the Note) (however, if
the Credit Line is terminated prior to any such anniversary date, the fee shall
be due on the date of such termination prorated based on the number of days from
April 26 of the applicable year through and including the date of termination
(calculated on an actual/360)).  Such fee shall be deemed earned in full on its
due date and shall be non-refundable.
 
SECTION 2.3 Collateral.
 
The payment and performance of the Obligations is secured by, inter alia, the
Collateral.
 
ARTICLE 3
 
Conditions Precedent to Closing
 
SECTION 3.1  Conditions Precedent to Closing
 
The obligation of the Bank to extend the Credit Line is subject to the receipt
by the Bank of the following documents, each of which shall be reasonably
satisfactory to the Bank in form and substance:
 
(a)           Loan Documents.  An executed original of each of the Loan
Documents (or in the case of any Loan Documents that are to be recorded, an
executed copy of said Loan Documents, with the understanding that the original
will be delivered to Bank after recording).
 
(b)           Opinion of Counsel.  An opinion of counsel for Borrower and
Guarantors addressed to Bank and acceptable to Bank.
 
 
(c)           Fees Payable.  Payment by Borrower of all fees that are required
to be paid on or before the closing date under this Agreement.
 
(d)           UCC Search.  Current Uniform Commercial Code searches made in the
appropriate offices covering Borrower and each Guarantor and showing no filing
(except in favor of the Collateral Agent for the holders of Subordinated Notes
provided same are subordinate to Bank’s security interest in the Collateral or
as approved by the Bank) related to, or which could relate to the Collateral (or
any portion thereof) of Borrower or any Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)
Evidence of all Action by the Borrower.  Certified (as of the date of this
Agreement) copies of all action taken by the Borrower, including resolutions of
its member authorizing the execution, delivery, and performance of the Loan
Documents to which Borrower is a party and each other documents to be delivered
pursuant to this Agreement.

 
(f)
Incumbency and Signature Certificate of the Borrower.  A certificate (dated as
of the date of this Agreement) of the Secretary or Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign the Loan Documents to which Borrower is a party and
the other documents to be delivered by the Borrower under this Agreement.

 
(g)
Evidence of all Action by Guarantors.  Certified (as of the date of this
Agreement) copies of all action taken by each Guarantor, including resolutions
of its governing body, authorizing the execution, delivery, and performance by
such Guarantor of each of the Loan Documents to which such Guarantor  is a
party.

 
(h)
Recordation; Filings and Payments of Fees.  Evidence satisfactory to Bank that
each of the Security Documents and/or UCC financing statements required to be
recorded in order to perfect the Security Interest granted thereby has been or
will be timely and properly recorded and/or filed in each office in each
jurisdiction required in order to create, in favor of Bank, a perfected first in
priority lien on and security interest in and to the property described in said
Security Documents.  Bank shall have received acknowledgment copies of all such
filings (or, in lieu of these filings, other evidence satisfactory to Bank that
all such filings have been made or shall be made).  Bank also shall have
received evidence that all necessary recordation and filing fees and all
mortgage tax, intangibles tax and documentary stamps and other expenses related
to such filings or recordation have been paid in full.

 
(i)
Hazard and Liability Insurance.  Copies of all insurance policies required by
the Security Documents in a form and amount acceptable to Bank listing Bank as
additional insured, mortgagee and/or loss payee, as applicable.

 
(j)
Title Insurance.  A title insurance policy issued by a company acceptable to
Bank insuring the security interest and/or lien created by the Security
Documents in and to the Real Estate as a first in priority security interest and
lien and providing coverage in an amount acceptable to Bank in Bank’s sole
discretion.  Such policy may contain only such exceptions and encumbrances as
shall be acceptable to the Bank.

 
(k)
Intentionally Omitted.

 
(l)
Intentionally Omitted.

 
(m)
Additional Evidence.  Such additional legal opinions, certificates, proceedings,
instruments and other documents as the Bank or its counsel may reasonably
request to evidence (1) compliance by Borrower with legal requirements, (2) the
truth and accuracy, as of the Effective Date, of the respective representations
of Borrower and Guarantors contained in the Loan Documents, and (3) the due
performance or satisfaction by Borrower and Guarantors, at or prior to the
Effective Date, of all agreements then required to be performed and all
conditions then required to be satisfied by pursuant to the Loan Documents.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
Representations and Covenants
 
    SECTION 4.1  General Representations
 
Borrower makes the following representations and warranties to the Bank:
 
(a) Borrower is (1) duly organized as a limited liability company under the laws
of the State of Georgia and is not in default under any of the provisions
contained in its articles of organization or operating agreement or the limited
liability company act of the state of Georgia, and (2) is duly registered,
qualified and in good standing to do business in the State of Georgia.
 
(b) Borrower has the power and authority to own its properties and assets and to
carry on its business as now being conducted and is duly qualified to do
business in every jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary.
 
(c) Borrower’s financial statements that have been furnished to the Bank are
complete and correct in all material respects and fairly present Borrower’s
financial condition as of the date or dates indicated and for the periods
involved in accordance with generally accepted accounting principles applied on
a consistent basis.  There has been no materially adverse change in the
financial condition or operations of Borrower since the date of the most recent
financial statements delivered to the Bank.
 
(d) Borrower’s only subsidiaries are those listed on Schedule 4.1(d) attached
hereto and incorporated herein by this reference.  All of Borrower’s ownership
interest in each Subsidiary is owned by Borrower free and clear of any liens
other than those in favor of Bank or subordinate liens in favor of the
Collateral Agent for the holders of Subordinated Notes.
 
(e) Borrower will (and will cause each of its Subsidiaries to) file all Federal,
state and local tax returns which are required to be filed by Borrower (and/or
its Subsidiaries), and will pay all taxes as shown on such returns or on any
assessments received by Borrower (and/or its Subsidiaries) to the extent that
such taxes have become due and payable; provided, that Borrower shall not be
required to pay and discharge or cause to be paid and discharged any such tax,
assessment or governmental charge to provide that (i)  the amount, applicability
or validity thereof shall currently be contested in good faith by appropriate
proceedings, (ii) no part of the Collateral is at risk of levy, forfeiture or
loss, and (iii) to the extent necessary or requested by the Bank, Borrower shall
have established and shall maintain adequate reserves on Borrower’s books (or at
Bank’s option, escrowed at Bank) for the payment of the same.
 
(f)  The execution and delivery of the Loan Documents to which Borrower and/or
any Subsidiary of Borrower is a party will not involve any prohibited
transaction within the meaning of ERISA or the Code.  Borrower and each of its
Subsidiaries has fulfilled its obligations, if any, under minimum funding
standards of ERISA and, to its knowledge, is in compliance in all material
respects with the applicable provisions of ERISA.
 
(g) Borrower and each of its Subsidiaries has the power to consummate the
transactions contemplated by the Loan Documents to which it is a party.
 
(h) Borrower and its sole member have duly authorized the execution and delivery
of the Loan Documents to which Borrower and/or any Subsidiary of Borrower is a
party and the consummation of the transactions contemplated therein.
 
(i) All Indebtedness of Borrower and each of its Subsidiaries as of the
Effective Date is reflected in the Annual Report or has been incurred in the
ordinary course of business since the date of the financial statements in the
Annual Report.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)  The execution and delivery by Borrower and/or any Subsidiary of Borrower of
the Loan Documents to which it is a party and the consummation by Borrower and
each of its Subsidiaries of the transactions contemplated therein will not (1)
conflict with, be in violation of, or constitute (upon notice or lapse of time
or both) a default under Borrower’s articles of organization or operating
agreement or any organizational documents of any Subsidiary of Borrower, or any
agreement, instrument, order or judgment to which Borrower or any Subsidiary of
Borrower is a party or any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Borrower or any Subsidiary of Borrower, or (2) result in or
require the creation or imposition of any lien of any nature upon or with
respect to any properties now owned or hereafter acquired by Borrower and/or any
Subsidiary of Borrower, except as contemplated by the Loan Documents, or (3)
result in a breach of or constitute a default under any material indenture or
loan or credit agreement or any other material agreement, lease or instrument to
which Borrower and/or any Subsidiary of Borrower is a party or by which
properties of Borrower and/or any of its Subsidiaries may be affected or bound.
 
(k)           (i) The Loan Documents to which Borrower is a party constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with the terms of such instruments, except as enforcement
thereof may be limited by (1) bankruptcy, insolvency, or other similar laws
affecting the enforcement of creditors' rights and (2) general principles of
equity, including the exercise of judicial discretion in appropriate cases.
 
 
(ii) The Loan Documents to which any Subsidiary of Borrower is a party
constitute legal, valid and binding obligations of such Subsidiary and are
enforceable against such Subsidiary in accordance with the terms of such
instruments, except as enforcement thereof may be limited by (1) bankruptcy,
insolvency, or other similar laws affecting the enforcement of creditors' rights
and (2) general principles of equity, including the exercise of judicial
discretion in appropriate cases.

 
(l)  There is no action, suit, proceeding, inquiry or investigation pending
before any court, arbitrator or governmental authority, commission, board or
bureau or to Borrower’s knowledge, threatened against Borrower and/or any
Subsidiary of Borrower or affecting Borrower and/or any Subsidiary of Borrower
or Borrower’s and/or any Subsidiary’s properties, that (1) involves the
consummation of the transactions contemplated by, or the validity or
enforceability of, any of the Loan Documents or (2) could have a Material
Adverse Effect.
 
(m) The statements in this paragraph (m) are qualified by the matters disclosed
on Schedule 4.1(m) attached hereto.  To the knowledge of Borrower, no Hazardous
Substance (other than substances required or reasonably utilized in the ordinary
course of Borrower’s business and used in compliance with applicable laws,
ordinances and regulations) is currently being used, generated, stored or
disposed of on or in the Real Estate (or on or in any portion of the Real
Estate).  To Borrower's knowledge, neither Borrower nor any other person has
ever caused or permitted any Hazardous Substance (other than substances required
or reasonably utilized in the ordinary course of Borrower’s or such other
person’s business and used in compliance with applicable laws, ordinances and
regulations) to be used, generated, stored or disposed of on or in the Land (or
any portion thereof) or on or in any property owned by Borrower and/or any
Subsidiary of Borrower.  To Borrower's knowledge, neither Borrower nor any other
person has ever used the Land (or any portion thereof) or any property owned by
Borrower or any Subsidiary of Borrower as a dump site, permanent storage site or
transfer station for any Hazardous Substance.  Neither Borrower nor any
Subsidiary of Borrower received any notice of, nor is Borrower aware of, any
actual or alleged violation by Borrower or any Subsidiary of Borrower with
respect to any federal, state or local statute, ordinance, rule, regulation or
other law relating to Hazardous Substances.  There is no action or proceeding
pending before or appealable from any court, quasi-judicial body or
administrative agency relating to Hazardous Substances affecting or alleged to
be affecting the Land (or any portion thereof) or any property owned by Borrower
and/or any Subsidiary of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
 
                        (n) Borrower or the applicable Subsidiary of Borrower
which owns Real Estate has obtained, has caused to be obtained by the
appropriate parties, or will obtain in a timely manner and will furnish a copy
to the Bank upon request, all material licenses, permits and approvals necessary
for the use and occupying of the Real Estate as currently used and occupied and
for the operation of Borrower’s or such Subsidiary’s business as currently
operated.  Borrower and the applicable subsidiary of Borrower is in substantial
compliance with all of the terms and conditions of each such material consent,
authorization, approval or action already obtained, has applied for each
consent, authorization, approval or action that may be applied for at this time
and has met or has made provisions adequate for meeting all requirements for
each such consent, authorization, approval or action not yet obtained.

 
 
(o) Borrower will maintain proper books of record and account, in which full and
correct entries regarding Borrower’s and each of subsidiaries’ business and
affairs will be made in accordance with generally accepted accounting principles
applied on a consistent basis.

 
 
(p) Borrower will pay or cause to be paid as they become due and payable all
taxes, assessments and other governmental charges lawfully levied or assessed or
imposed upon Borrower and/or any Subsidiary of Borrower or the properties or any
part thereof of Borrower or its Subsidiaries or upon any income therefrom;
provided, as long as none of the Collateral is at risk of levy, forfeiture or
foreclosure, Borrower shall not be required to pay and discharge or cause to be
paid and discharged any such tax, assessment or governmental charge to the
extent that the amount, applicability or validity thereof shall currently be
contested in good faith by appropriate proceedings and to the extent necessary
or requested by the Bank, Borrower shall have established and shall maintain
adequate reserves on its books (or if requested by Bank, escrowed at Bank) for
the payment of the same.

 
 
(q) Borrower and each Subsidiary of Borrower will cause the Collateral to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.

 
 
(r) There is no provision of any existing security deed, mortgage, deed of
trust, indenture, lease, undertaking or agreement binding upon Borrower or any
of its Subsidiaries or affecting the assets or properties of Borrower or its
Subsidiaries, which would conflict with or in any way prevent the execution,
delivery and full performance of the Loan Documents and the performance of the
Loan Documents shall not result in the breach of any provision of any such
mortgage, deed of trust, security deed, security agreement, lease, undertaking
or other agreement.

 
 
(s) The principal place of business of Borrower and the office where Borrower
keeps its records concerning the Real Estate and other Collateral and the
operation of the business of Borrower and its Subsidiaries is as set forth in
Section 6.1 hereof.

 
 
(t) All information furnished or to be furnished by Borrower to the Bank in
connection with the Loan Documents or any transaction contemplated thereby is or
shall be true, accurate and complete in every material respect on the date such
information is furnished or certified.

 
 
 

--------------------------------------------------------------------------------

 
 
(u) All balance sheets, statements of income and expenses, and other financial
information which has been or may in the future be furnished by or on behalf of
Borrower and/or its Subsidiaries to the Bank in connection with this Agreement
have been or shall be prepared in accordance with generally accepted accounting
principles consistently applied throughout the periods involved, and each
presents or shall present fairly the financial condition of Borrower and its
Subsidiaries, and the results of operations for the periods covered.  The
financial information regarding Borrower and its Subsidiaries contained in the
Annual Report are complete and correct and present fairly and in all material
respects in accordance with GAAP, the financial position of Borrower and its
Subsidiaries as of the dates thereof and the results of operations of Borrower
and its Subsidiaries for the periods then ended.  Except as disclosed or
reflected in such financial statements, neither Borrower nor any of its
Subsidiaries has any material liabilities, contingent or otherwise, and there
were no material unrealized or anticipated losses of Borrower which would have
been required to be reported on such financial statements in accordance with
GAAP.
 
 
(v) Since the date of the Annual Report, (i) no change in the business, assets,
liabilities, condition (financial or otherwise), results of operations or
business prospects of Borrower or any of its Subsidiaries  has occurred that has
had, or may have, a Material Adverse Effect, and (ii) no event has occurred or
failed to occur which has, had, or could reasonably be expected to have, a
Material Adverse Effect.

 
 
(w) All current outstanding Indebtedness of Borrower to any Affiliate,
Subsidiary, partner, shareholder, director or officer of Borrower is expressly
and unconditionally made subordinate to the Obligations.

 
 
(x) Neither the Borrower nor any of its Subsidiaries engaged principally or as
one of its important activities in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations U of the Board of Governors of the Federal Reserve System).  The
execution, delivery and performance of this Agreement and the use of the
proceeds of the Credit Line or any extension of credit hereunder, do not and
will not constitute a violation of said regulation.

 
 
(y)Neither the Borrower nor any of its Subsidiaries is (i) a “holding company”,
or (ii) a “subsidiary company” of a “holding company”, or (iii) an “affiliate”
of a “holding company” or a “subsidiary company” of a “holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 
 
(z) Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 
 
(aa) The correct name of Borrower is set forth in the first paragraph of this
Agreement and during the five-year period preceding the Effective Date, Borrower
has not been known as or used any name other than the name of Borrower set forth
in the first paragraph of this Agreement.  The Internal Revenue Service taxpayer
identification number of Borrower is 26-2569462 and its organizational
identification number is 0140422.

 
(bb) In each case after giving effect to the Indebtedness represented by the
Credit Line outstanding and to be incurred and the transactions contemplated by
this Agreement, Borrower and each of its Subsidiaries  is solvent, having assets
of a fair value which exceeds the amount required to pay its debts (including
contingent, subordinated, unmatured and unliquidated liabilities) as they become
absolute and matured, and Borrower is able to and anticipates that it will be
able to meet its debts as they mature and has adequate capital to conduct the
business in which it is or proposed to be engaged.
 
(cc) Each of the preceding representations and warranties shall remain true and
correct in all material respects as long as any of the Obligations are
outstanding and as long as the Bank has any obligation to advance funds under
the Credit Line.
 
(dd) Each advance under the Credit Line shall constitute an affirmation that the
preceding representations and warranties of this Section 4.1 remain true and
correct as of the date thereof, and, unless Bank is notified to the contrary
prior to the disbursement of the requested advance or any portion thereof, shall
constitute an affirmation that the same remain true and correct on the date of
such disbursement.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.2  Affirmative Covenants.
 
Until such time as  all Obligations have been indefeasibly paid, satisfied and
performed in full with Bank having no further commitment to advance funds under
the Credit Line, Borrower covenants and agrees that:
 
(a)           Performance of and Compliance with Other Covenants.  Borrower (i)
shall perform and comply with each of the covenants and agreements that are set
forth in this Agreement and in the Loan Documents that are binding on Borrower,
as such covenants are in effect on the Effective Date and as such covenants may
thereafter be amended or supplemented with the written approval of the Bank,
which approval may be withheld or conditioned in the Bank’s reasonable
discretion and (ii) shall promptly pay the Obligations when and as
due.  Borrower shall cause each of its Subsidiaries to perform and comply with
each of its covenants and agreements that are set forth in this Agreement and
other Loan Documents that are binding on such Subsidiary, as such covenants are
in effect on the Effective Date and as such covenants may thereafter be amended
or supplemented with the written approval of the Bank, which approval may be
withheld or conditioned in the Bank’s reasonable discretion.
 
(b)           Preservation of Existence.  Borrower shall preserve and maintain,
and cause each Subsidiary of Borrower to preserve and maintain, its entity
existence and good standing in the jurisdiction of its
organization/formation/incorporation (as applicable), and qualify and remain
qualified, and cause each Subsidiary of Borrower to qualify and remain
qualified, as a foreign entity in each jurisdiction in which such qualification
is required; provided, however, any Subsidiary of Borrower may merge into
Borrower or any other Subsidiary listed on Schedule 4.1(d) or may liquidate and
dissolve by distributing all of its assets to Borrower or any other Subsidiary
listed on Schedule 4.1(d)
 
 
(c)           Compliance with Laws.  Borrower shall, and shall cause each
Subsidiary of Borrower, to comply in all material respects with the requirements
of all applicable laws, rules, regulations and orders of any governmental
authority including environmental statutes, regulations and orders governing the
use, generation, storage or disposal of Hazardous Substances.
 
(d)           Maintain Properties.  Borrower shall, and shall cause each
Subsidiary of Borrower, to maintain and preserve the Collateral material to the
operation of its businesses in good working order and condition, ordinary wear
and tear excepted and shall engage only in the type of business conducted on the
Effective Date or other Permitted Business.
 
(e)           Notice of Redemption.  Borrower shall notify Bank of any
redemption of any Subordinated Indebtedness under Section 4.10 or Section 4.21
of the Indenture prior to such redemption.
 
(f)           Insurance.  Borrower shall cause, and shall cause each Subsidiary
of Borrower, to maintain, with responsible and reputable insurance companies or
associations, casualty, public liability and other insurance with respect to the
Collateral and the operation of the business of Borrower and each Subsidiary of
Borrower in such amounts and of the kinds that, in the reasonable, good faith
opinion of Borrower, are adequate and appropriate for the conduct of the
business of Borrower and its Subsidiaries in a prudent manner, with reputable
insurers or with the government of the United States or an agency or
instrumentality thereof, with such self-insurance or deductibles, and by such
methods as shall be either (i) consistent with past practices of Borrower and
its Subsidiaries or (ii) customary, in the reasonable, good faith opinion of
Borrower, for businesses similarly situated in the industry; and at the written
request of the Bank, shall provide evidence of compliance with this covenant to
the Bank in the form of certificates of insurance and endorsements, and as
applicable naming the Bank as mortgagee and/or loss payee (and with respect to
liability insurance, an additional insured).  All such insurance policies and
loss payable clauses will provide that they may not be canceled, materially
amended or terminated unless the Bank is given at least 10 days prior written
notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Notice.  Borrower shall promptly give notice to the Bank of the
occurrence of an Event of Default, any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by Borrower to the Bank in
writing which is instituted against Borrower and/or any Subsidiary of Borrower
and/or with respect to any of properties of Borrower and/or any Subsidiary of
Borrower, which if adversely determined, might materially, adversely affect the
business or financial condition of Borrower and its Subsidiaries taken as a
whole and/or any material portion of the Collateral or Bank’s security interest
therein and/or impair the ability of Borrower or any Subsidiary of Borrower to
perform its obligations under this Agreement or any of the Loan Documents, any
material adverse development which shall occur in any litigation, arbitration or
governmental investigation or proceeding previously disclosed by Borrower to the
Bank, any significant change in the management of Borrower, any termination,
resignation, dismissal or other change of Borrower's independent public
accountants, and any other material adverse change in the business or operations
of Borrower and/or any Subsidiary of Borrower.
 
(h)           Inspection.  Borrower shall, and shall cause each Subsidiary of
Borrower to at any reasonable time and upon reasonable notice, permit the Bank
or any agent or representative of the Bank to visit the Real Estate and the
chief executive office and principal place of business of Borrower and each
Subsidiary of Borrower and to examine and make copies of and abstracts from the
records and books of account of Borrower and its Subsidiaries, and  to discuss
the affairs, finances and accounts of Borrower and its Subsidiaries with
Borrower's officers, directors, agents and employees.
 
(i)           Further Assurances.  Borrower shall promptly and at all reasonable
times, upon request by the Bank, do (and shall cause each Subsidiary of Borrower
to do) all such further acts and things and execute such further documents as
the Bank may require to assure the Bank of the preservation of its rights under
this Agreement and the Loan Documents.
 
(j)           Reporting. Borrower shall furnish to the Bank or cause to be
furnished to the Bank, at Borrower’s expense, the following:
 
(i)   Quarterly Financial Statements.  As soon as available and in any event
within forty-five (45) days after the end of each of the first three quarters of
each Fiscal Year of the Borrower, consolidated balance sheets of the Borrower
and its Subsidiaries as of the end of such quarter, consolidated statements of
income and retained earnings of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, and consolidated statements of cash flows of the Borrower and its
Subsidiaries for the portion of the Fiscal Year ended with the last day of such
quarter, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the previous Fiscal Year and
all prepared in accordance with GAAP consistently applied and certified by the
chief financial officer of the Borrower (subject to year-end adjustments);
 
(ii) Annual Financial Statements.   As soon as available and in any event within
one hundred twenty (120) days after the end of each Fiscal Year of the Borrower,
audited, consolidated financial statements of Borrower and its Subsidiaries as
of the end of such fiscal year, to include, without limitation, consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and consolidated statements of income and retained earnings of the Borrower
and its Subsidiaries for such Fiscal Year, and consolidated statements of
changes in financial position of the Borrower and its Subsidiaries for such
Fiscal Year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior Fiscal
Year and all prepared in accordance with GAAP consistently applied and as to the
consolidated statements accompanied by an opinion thereon acceptable to the Bank
by independent accountants selected by the Borrower and acceptable to the Bank;
 
(iii) Management Letters.  Promptly upon receipt thereof, copies of any reports
submitted to the Borrower or any Subsidiary by independent certified public
accountants in connection with examination of the financial statements of the
Borrower or any Subsidiary made by such accountants;
 
(iv)   Certificate of No Default.  Within forty-five (45) days after the end of
each of the quarters of each Fiscal Year of the Borrower, a certificate of the
chief financial officer of the Borrower (a) certifying that to the best of his
knowledge no Default or Event of Default has occurred and is continuing or, if a
Default or Event of Default has occurred and is continuing, a statement as to
the nature thereof and the action which is proposed to be taken with respect
thereto, and (b) with computations demonstrating compliance with the covenants
contained in Section 4.2(s) of this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(v)   Accountant’s Report.  So long as not contrary to the then current
recommendations of the American Institute of Certified Public Accountants,
simultaneously with the annual financial statements referred to in (ii) above, a
certificate of the independent public accountants who audited such statements to
the effect that, in making the examination necessary for the audit of such
statements, they have obtained no knowledge of any condition or event which
constitutes a Default or Event of Default, or if such accountants shall have
obtained knowledge of any such condition or event, specifying in such
certificate each such condition or event of which they have knowledge and the
nature and status thereof;
 
(vi)   Intentionally Omitted;
 
(vii) Notice of Defaults and Events of Default.  As soon as possible and in any
event within two (2) days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken by the Borrower with
respect thereto;
 
(viii) ERISA Reports.   As soon as possible,  and in any event within thirty
(30) days after the Borrower knows or has reason to know that any circumstances
exist that constitute grounds entitling the PBGC to institute proceedings to
terminate a Plan subject to ERISA with respect to the Borrower or any commonly
controlled entity, and promptly but in any event within two (2) Business Days of
receipt by the Borrower or any commonly controlled entity of notice that the
PBGC intends to terminate a Plan or appoint a trustee to administer the same,
and promptly but in any event within five (5) Business Days of the receipt of
notice concerning the imposition of withdrawal liability in excess of
$250,000.00 with respect to the Borrower or any commonly controlled entity, the
Borrower will deliver to the Bank a certificate of the chief financial officer
of the Borrower setting forth all relevant details and the action which the
Borrower proposes to take with respect thereto;
 
(ix) SEC Filings.   Whether or not required by the rules and regulations of the
Securities and Exchange Commission (the “Commission”), Borrower will furnish
Bank (which may be furnished by making publicly available filings with the
Commission):
 
(a)           beginning with reports for the first quarter ending after the
Effective Date, all quarterly and annual financial information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if Borrower were required to file such Forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” that
describes the financial condition and results of operations of Borrower and its
consolidated Subsidiaries (showing in reasonable detail, either on the face of
the financial statements or in the footnotes thereto and in Management’s
Discussion and Analysis of Financial Condition and Results of Operations, the
financial condition and results of operations of Borrower and its Restricted
Subsidiaries (as defined in the Indenture) separate from the financial condition
and results of operations of the Unrestricted Subsidiaries (as defined in the
Indenture) of Borrower, if any) and, with respect to the annual information
only, a report thereon by Borrower’s independent public accountants;
 
(b)           all current reports that would be required to be filed with the
Commission on Form 8-K if Borrower were required to file such reports; and
 
(c)           the certifications that would be required to be filed with the
Commission pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, if
Borrower were required to file such certifications;
 
in each case, within the time periods specified in the Commission’s rules and
regulations.  In addition, whether or not required by the rules and regulations
of the Commission, Borrower will file a copy of all such information and reports
with the Commission for public availability within the time periods specified in
the Commission’s rules and regulations (unless the Commission will not accept
such a filing) and make such information available to securities analysts and
prospective investors upon request;
 
 
 

--------------------------------------------------------------------------------

 
 
       (x)    Officer’s Certificate.  Borrower agrees to furnish the Bank within
50 days after the end of each of the first three fiscal quarters and 105 days
after the end of the fourth fiscal quarter, and beginning with the fiscal
quarter ended December 31, 2009, (a) an Officers’ Certificate certifying that no
Default or Event of Default under the Indenture or this Agreement exists, or if
any Default or Event of Default under the Indenture of this Agreement exists,
specifying the nature and extent thereof, which certificate shall also certify
the Total Leverage Ratio and the Cash Interest Coverage Ratio as of the last day
of such quarter as well as the calculations performed to establish such ratios
(and provide such calculations) and (b) a certificate providing, in reasonable
detail, information about the costs incurred by it and being charged to it under
the Services Agreement during such fiscal quarter;
 
(xi)   Reports to Other Creditors.  Promptly after the furnishing thereof copies
of any statement or report furnished to any other party pursuant to the terms of
any indenture, loan, credit, or similar agreement and not otherwise required to
be furnished to the Bank pursuant to any other clause of this Section 4.2(j);
and
 
(xii) General Information.  Such other respecting the condition or operations,
financial or otherwise, of the Borrower or any Subsidiary of Borrower as the
Bank may from time to time reasonably request.
 
 
(k)           Records.  Borrower shall keep accurate records and books of
account, in which complete and accurate entries shall be made in accordance with
generally accepted accounting principles consistently applied, reflecting all
financial and business transactions of Borrower and its Subsidiaries and will
maintain accounts and reserves adequate in the opinion of Borrower and its
independent certified public accountant for any taxes (including, without
limitation, income taxes), depreciation, depletion, obsolescence and
amortization of its (and its Subsidiaries properties, any other contingencies
and any other proper reserves.
 
(l)           Compliance Certificate.  Borrower shall deliver to Bank, within
120 days after the end of each fiscal year (which on the date hereof ends on
December 31), a certificate from its principal executive officer, principal
financial officer or principal accounting officer stating that a review of the
activities of the Borrower and Guarantors during the preceding fiscal year has
been made under the supervision of the signing officers with a view to
determining whether the Borrower and the Guarantors have kept, observed,
performed and fulfilled their respective obligations under the Indenture, this
Agreement and the Security Documents in all material respects, and further
stating, as to each such officer signing such certificate, that to the best of
his or her knowledge the Borrower and Guarantors have kept, observed, performed
and fulfilled each and every covenant contained in the Indenture and this
Agreement in all material respects and are not in Default in the performance or
observance of any of the terms, provisions and conditions of the Indenture, this
Agreement and/or the Security Documents (and, if a Default or Event of Default
shall have occurred, describing all such Defaults or Events of Default) of which
he or she may have knowledge, and that to the best of his or her knowledge no
event has occurred and remains in existence by reason of which, payments on
account of the principal of or interest, if any, on the Note is prohibited or if
such event has occurred, a description of the event, and that to the best of his
or her knowledge each of the Borrower and the Guarantors has complied in all
material respects with all applicable laws and environmental laws (and if any
material violation of law or environmental laws shall have occurred, describing
all such violations).
 
So long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, the year-end financial statements
delivered pursuant to Section 4.2(j) of this Agreement shall be accompanied by a
written statement of Borrower’s independent public accountants (who shall be a
firm of established national reputation) that in making the examination
necessary for certification of such financial statements, nothing has come to
their attention that would lead them to believe that any of the Borrower or
Guarantors has violated any provisions of Article IV of this Agreement or, if
any such violation has occurred, specifying the nature and period of existence
thereof, it being understood that such accountants shall not be liable directly
or indirectly to any Person for any failure to obtain knowledge of any such
violation.
 
 
 

--------------------------------------------------------------------------------

 
 
(m)           Intentionally Omitted.
 
(n)           Intentionally Omitted.
 
(o)           Intentionally Omitted.
 
 
 

--------------------------------------------------------------------------------

 

(p)           Subordinated Debt.  All indebtedness of Borrower to any officer,
shareholder, member, director, Subsidiary or Affiliate of Borrower is expressly
and unconditionally made subordinate to the Obligations.
 
(q)           Services Agreement.  Notwithstanding anything to the contrary
contained in Section 4.3(m), Borrower shall, and shall cause its applicable
Affiliates to, keep in force the Services Agreement which (a) fixes the combined
annual payment of the Morris Communications Fee and the MSTAR Solutions Fee at
actual costs and (b) provides that the combined annual payment of the Morris
Communications Fee and the MSTAR Solutions Fee shall not, under any
circumstances, exceed $22,000,000.00 in the aggregate during any calendar year.
 
(r)           Payment of Debts, Taxes.  Borrower shall pay, and shall cause each
Subsidiary of Borrower to pay, all of its debts and perform, or cause to be
performed, all of its obligations promptly and in accordance with the respective
terms thereof, and promptly pay and discharge, or cause to be paid and
discharged, all taxes, assessments and governmental charges or levies imposed
upon it, upon its income or receipts or upon any of its assets or properties
before the same shall become in default, as well as pay all lawful claims for
labor, materials and supplies or otherwise that, if not so paid, could or would
result in the imposition of a lien or charge upon any material assets or
properties or any part thereof; provided, however,  it shall not constitute an
Event of Default hereunder if Borrower or a Subsidiary of Borrower fails to
perform any such obligation or to pay any such debt (except for any indebtedness
owing under or in respect of any Loan Document or otherwise owing to Bank), tax,
assessment, or governmental or other charge, levy or claim that is being
contested in good faith by Borrower or such Subsidiary and by proper proceedings
diligently pursued, if the effect of such failure to pay or perform has not been
to accelerate the maturity thereof or of any other material debt or obligation
of Borrower or to subject any part of the assets and properties of Borrower or
any Subsidiary of Borrower to levy or forfeiture and if Borrower, to the extent
necessary or requested by the Bank, shall have established and shall maintain
adequate reserves on it books (or if requested by Bank, escrowed at Bank) for
the payment of same.
 
 
(s)
Special Financial Covenants.

 
(i)           Total Leverage Ratio. Borrower will not permit the Total Leverage
Ratio to exceed the following respective amounts at any time during the
following respective periods:
 
 
Period
Total Leverage Ratio

 
January 1, 2010 to December 31, 2010
5.50 to 1

 
January 1, 2011 to March 31, 2011
5.50 to 1

 
April 1, 2011 to June 30, 2011
5.50 to 1

 
July 1, 2011 to September 30, 2011
5.25 to 1

 
October 1, 2011 to December 31, 2011
5.25 to 1

 
January 1, 2012 to December 31, 2012
5.00 to 1

 
January 1, 2013 to December 31, 2013
4.75 to 1

 
January 1, 2014 to December 31, 2014
4.50 to 1

 
 
 

--------------------------------------------------------------------------------

 
 
       (ii)           Cash Interest Coverage Ratio. Borrower will not permit the
Cash Interest Coverage Ratio to be less than the following respective amounts at
any time during the following respective periods:
 
 
Period
Cash Interest Coverage Ratio

 
January 1, 2010 to December 31, 2010
1.8 to 1

 
January 1, 2011 to December 31, 2011
1.8 to 1

 
January 1, 2012 to December 31, 2012
1.8 to 1

 
January 1, 2013 to December 31, 2013
1.9 to 1

 
January 1, 2014 to December 31, 2014
2.1 to 1

 
(iii)           Compliance.  Borrower agrees to test its compliance with the
Total Leverage Ratio and Cash Interest Coverage Ratio covenants set forth in
this Section 4.2(s) quarterly, on each March 31, June 30, September 30 and
December 31 of each year and to report on its results as provided in Section
4.2(j) of this Agreement.
 
SECTION 4.3  Negative Covenants
 
Until all Obligations have been indefeasibly paid, performed and satisfied in
full with Bank having no further commitment to advance funds under the Credit
Line, Borrower covenants and agrees:
 
(a)           Amendment of Any Loan  Document. Borrower shall not (and shall not
permit any Subsidiary of Borrower to) enter into or consent to any amendment or
modification of the Loan Documents except as approved in writing by the Bank and
will not allow, permit or acquiesce in any material amendment and/or
modification of the Indenture, Subordinated Notes, or Subordinated Note
Collateral Documents without the prior written consent of Bank.
 
(b)           Change in Ownership.  Borrower shall not change ownership or
control and shall not reorganize or change its name or form of organization
without the prior written consent of Bank which consent may be withheld in the
sole and absolute discretion of Bank.   At all times, Borrower shall be owned,
either directly or indirectly, by an entity or entities wholly owned and
 
controlled by Questo, Inc., a Georgia corporation, and Questo, Inc. must at all
times be wholly owned and controlled by the family of William S. Morris III.
 
(c)           Use of Loan Proceeds.  Borrower shall not use any part of the
proceeds advanced from the Credit Line directly or indirectly to purchase or to
carry any margin security as that term is defined in Regulations U of the Board
of Governors of the Federal Reserve System.
 
(d)           Dissolution. Borrower shall not (and shall not permit any
Subsidiary of Borrower to) liquidate, wind up or dissolve or otherwise sell or
dispose of all or substantially all of its assets, without obtaining the Bank's
prior written consent, which consent may be withheld in the sole and absolute
discretion of Bank; provided, however, any Subsidiary of Borrower may merge into
Borrower or any other Subsidiary listed on Schedule 4.1(d) or may liquidate and
dissolve by distributing all of its assets to Borrower or any other Subsidiary
listed on Schedule 4.1(d).
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Liens.  Other than Permitted Liens, Borrower shall not (and shall
not permit any Subsidiary of Borrower to) directly or indirectly create, incur,
assume or suffer to exist any Lien, encumbrance, mortgage, security interest or
secondary financing upon or with respect to the Collateral, or any portion
thereof or interest therein, or any asset of Borrower and/or any Subsidiary of
Borrower (including any stock or ownership interest of Borrower in any
Subsidiary), or assign any right to receive income or profits from the
Collateral, or any portion thereof, or from any asset of Borrower and/or any
Subsidiary of Borrower without the express prior written consent of the Bank
which consent may be withheld in the sole discretion of Bank.  Borrower shall
release, discharge or transfer to bond any such Lien (other than Permitted
Liens) which may be filed against the Collateral or any portion thereof within
30 days after the filing of such lien.
 
(f)           Transfer Assets.  Borrower shall not (and shall not permit any
Subsidiary of Borrower to) sell, lease, convey, transfer or otherwise dispose of
the Collateral or any part thereof or interest therein or any other asset of
Borrower or any Subsidiary of Borrower, other than the sale or disposal of
inventory in the ordinary course of Borrower’s or any Subsidiary’s business,
without the prior written consent of the Bank, which consent may be withheld,
conditioned or delayed in the sole discretion of Bank; provided, however, that
this clause will not apply to transactions which would not cause a Material
Adverse Effect, occurring when there is no Event of Default (including the pro
forma effect of such transaction on the financial covenants in Section 4.2(s))
involving consideration in the aggregate of no more than Seven Million Five
Hundred Thousand and No/100ths ($7,500,000.00) Dollars per calendar year if:
 
(1)            Borrower or the applicable Subsidiary, as the case may be,
receives consideration at the time of such transaction at least equal to the
fair market value of the assets sold or otherwise disposed of (as determined in
good faith by Borrower’s Board of Directors);
 
(2)            at least 75% of the consideration received by Borrower or the
Subsidiary, as the case may be, from such transaction shall be in the form of
cash, cash equivalents and/or assets of the same type having the same general
utility as the subject assets, as determined by Borrower (“Replacement Assets”)
and is received at the time of such disposition; provided, however, that the
amount of any notes or other obligations received by Borrower or such Subsidiary
from such transferee that are immediately converted by Borrower or such
Subsidiary into cash (to the extent of the cash received) shall be deemed, to
the extent of cash so received, to be cash for purposes of this provision; and
 
(3)            upon the consummation of a transaction, Borrower shall apply, or
cause such Subsidiary to apply, the net cash proceeds relating to such
transaction within 180 days of receipt thereof:
 
 
(a)
first to prepay any Obligations; and then

 
(b)          to make a “Net Proceeds Offer” as defined in, and to the extent
required by, the Indenture related to the Subordinate Notes.
 
(4)            notwithstanding the foregoing, all net cash proceeds of any
Collateral in respect of any transaction shall, pending their application in
accordance with this Section 4.3(f) be deposited in an account subject to a
deposit account control agreement as provided in the Security Documents.
 
(5)            the value of the Collateral securing the Obligations after such
transfer must be equal to or greater than the value of the Collateral securing
the Obligations on the date hereof; and, if Borrower or any Subsidiary of
Borrower receives Replacement Assets, Borrower or its Subsidiary, as applicable,
shall, contemporaneously with its receipt of such Replacement Assets, cause such
Replacement Assets to be mortgaged or conveyed to Bank, subject to no prior
liens or security interests, as security for the Obligations, pursuant to
security instruments acceptable to Bank.
 
 
 

--------------------------------------------------------------------------------

 
 
(6)            Subject to the terms of the Intercreditor, and this Section
4.3(f) upon the request of Borrower (at the sole cost and expense of Borrower)
Bank shall release (or cause to be released) Collateral that is sold, conveyed
or disposed of in compliance with the provisions of this Agreement.
 
(g)           Additional Obligations.  Borrower will not (and will not permit
any Subsidiary of Borrower to) directly or indirectly create, incur, assume or
suffer to exist any Indebtedness, except:
 
(i) the Obligations;
 
(ii) The Subordinated Notes, as long as such debt is subordinated to the Note
and this Agreement pursuant to the Intercreditor;
 
(iii) Accounts payable to trade creditors for goods or services which are not
aged more than ninety (90) days from the billing date and current operating
liabilities (other than for borrowed money) which are not more than ninety (90)
days past due, in each case incurred in the ordinary course of business, as
presently conducted, and paid within the specified time, unless contested in
good faith and by appropriate proceedings;
 
 
 
(iv) other indebtedness of Borrower and its Subsidiaries reflected in the Annual
Report, less the amount of any scheduled amortization payments or mandatory
prepayments, in each case, when actually paid, or permanent reductions thereon;
 
(v) Indebtedness of a Subsidiary of Borrower to Borrower or to a Subsidiary
listed on Schedule 4.1(d) for so long as such Indebtedness is held by Borrower
or a Subsidiary listed on Schedule 4.1(d), in each case subject to no Lien held
by a Person other than Borrower or a Subsidiary listed on Schedule 4.1(d) and
provided such Indebtedness is expressly made subordinate to the Obligations;
provided, however, that if as of any date any Person other than Borrower or a
Subsidiary listed on Schedule 4.1(d) owns or holds any such Indebtedness or
holds a Lien in
respect of such Indebtedness, such date shall be deemed the incurrence of
Indebtedness not constituting Permitted Indebtedness under this clause (v) by
the issuer of such Indebtedness.
 
(vi) Indebtedness of Borrower to a Subsidiary listed on Schedule 4.1(d) for so
long as such Indebtedness is held by a Subsidiary listed on Schedule 4.1(d), in
each case subject to no Lien other than a Lien permitted under this Agreement
and provided such Indebtedness is expressly made subordinate to the Obligations;
provided, however, that if as of any date any Person other than a Subsidiary
listed on Schedule 4.1(d) owns or holds any such Indebtedness or any Person
holds a Lien in respect to such Indebtedness, such date shall be deemed the
incurrence of Indebtedness not constituting Permitted Indebtedness under this
clause (vi) by Borrower;
 
(vii) Indebtedness of Borrower or any of its Subsidiaries in respect of
performance bonds, bankers’ acceptances, workers’ compensation claims, surety or
appeal bonds, payment obligations in connection with self-insurance or similar
obligations, and bank overdrafts (and letters of credit in respect thereof) in
the ordinary course of business;
 
(viii) Indebtedness represented by Capitalized Leased Obligations and purchase
money indebtedness of Borrower and its Subsidiaries incurred in the ordinary
course of business not to exceed in the aggregate $5,000,000.00 at any one time
outstanding; and
 
 
 

--------------------------------------------------------------------------------

 
 
        (ix) Any other Indebtedness expressly approved by Bank in writing or in
favor of Bank.
 
(h)           Guaranties.  Borrower shall not (and shall not permit any
Subsidiary of Borrower to) become or remain liable with respect to any guaranty
or any obligation of any other Person other than guaranties in favor of Bank,
the Collateral Agent for the holders of Subordinated Notes, or otherwise
approved by Bank in writing, which approval may be withheld in the sole
discretion of Bank.
 
(i)           Prepayments.  Upon the occurrence and during continuance of an
Event of Default, Borrower shall not (and shall not permit any Subsidiary of
Borrower to) either directly or indirectly, prepay any existing or future
obligations owing to any third party, including without limitation obligations
owing to employees, officers or parent of Borrower, without first obtaining the
prior written consent of the Bank, which consent may be withheld in the
reasonable discretion of Bank.
 
 
(j)           Extension of Credit.  Borrower shall not (and shall not permit any
Subsidiary of Borrower to) make any loan or extension of credit or advance to
any Person without the prior written consent of Bank, which consent may be
withheld in the sole and absolute discretion of Bank; provided, however, that
this clause shall not apply to (i) loans or extensions of credit to Borrower or
any Subsidiary listed in Schedule 4.1(d), (ii) extensions of trade credit by
Borrower and its Subsidiaries (to Persons who are not otherwise Affiliates) on
commercially reasonable terms in accordance with normal trade practices of
Borrower or such Subsidiary, as the case may be, or (iii) loans and advances to
employees, directors and officers of Borrower and its Subsidiaries (other than
employees, directors and officers that are members of the family of William S.
Morris III or Affiliates thereof) in the ordinary course of business for bona
fide business purposes not in excess of $100,000.00 in the aggregate at any one
time outstanding, or (iv) short term intercompany payables between Borrower and
Morris Communications incurred in the ordinary course of business consistent
with past practices which are settled monthly.
 
(k)           Loans to Affiliates, Members, Etc.  Borrower shall not, and shall
not permit any Subsidiary of Borrower to, make or permit to exist any loans to
any parent or affiliated company of Borrower or to any officers, directors,
shareholders or employees, without the prior written consent of the Bank, which
consent may be withheld in the reasonable discretion of Bank; provided, however,
that this clause shall not apply to (i) loans or extensions of credit to
Borrower or any Subsidiary listed in Schedule 4.1(d), (ii) extensions of trade
credit by Borrower and its Subsidiaries (to Persons who are not otherwise
Affiliates) on commercially reasonable terms in accordance with normal trade
practices of Borrower or such Subsidiary, as the case may be, or (iii) loans and
advances to employees, directors and officers of Borrower and its Subsidiaries
(other than employees, directors and officers that are members of the family of
William S. Morris III or Affiliates thereof) in the ordinary course of business
for bona fide business purposes not in excess of $100,000.00 in the aggregate at
any one time outstanding, or (iv) short term intercompany payables between
Borrower and Morris Communications incurred in the ordinary course of business
consistent with past practices which are settled monthly.
 
(l)           Merger.  Borrower shall not (and shall not permit any Subsidiary
of Borrower to) merge or consolidate with or into any other Person or sell,
lease, convey or transfer or otherwise dispose of all or substantially all of
its assets (whether now owned or hereafter acquired) to any Person or acquire
all or substantially all of the assets or the business of any Person, without
the prior written consent of Bank, which consent may be withheld in the sole and
absolute discretion of Bank; provided, however, any Subsidiary of Borrower may
merge into Borrower or any other Subsidiary listed on Schedule 4.1(d) or may
liquidate and dissolve by distributing all of its assets to Borrower or any
other Subsidiary listed on Schedule 4.1(d).
 
(m)           Transactions with Affiliates.  Borrower shall not (and shall not
permit any Subsidiary of Borrower to) enter into or permit to exist any
transaction with any Affiliate (an “Affiliate Transaction”) on a basis less
favorable to Borrower or such Subsidiary than would be the case if such
transaction had been effected with a Person not an Affiliate.  Borrower shall
not (and shall not permit any Subsidiary of Borrower to) materially amend,
modify or waive any provision of any agreement, written or oral, with respect to
an Affiliate Transaction in effect on the date hereof, on a basis less favorable
to Borrower or such Subsidiary that would be the case if such amendment,
modification or waiver had been effective with a Person not an Affiliate.
 
 
 

--------------------------------------------------------------------------------

 
 
(n)           Capitalized Leased Obligation.  Borrower shall not (and shall not
permit any Subsidiary of Borrower to) enter into any Capitalized Leased
Obligation, without the prior written consent of Bank, which consent may be
withheld in the reasonable discretion of Bank; provided, however, that Borrower
and its Subsidiaries may have outstanding Indebtedness under Capitalized Leased
Obligation aggregating up to $5,000,000.00.
 
(o)           Sales and Leasebacks.  Borrower shall not (and shall not permit
any Subsidiary of Borrower to) enter into any arrangement with any Person
providing for the leasing from such person of real or personal property which
has been or is to be sold or transferred, directly or indirectly, by Borrower
(or such Subsidiary) to such Person.
 
(p)           Amendments of Other Agreements.  Borrower will not (i) amend or
permit the amendment in any way the interest rate or principal amount or
schedule of payments of principal and interest with respect to any Indebtedness
in excess of $2,000,000.00 (other than the Obligations) other than to reduce the
interest rate or extend the schedule of payments with respect thereto or (ii)
amend, supplement, restate or otherwise modify its articles of organization or
operating agreement except as is required under applicable laws, without the
prior written consent of Bank which consent may be withheld in the sole and
absolute discretion of Bank.
 
(q)           Distributions.  Borrower will not (and will not permit any
Subsidiary of Borrower to) pay, make or declare any dividends or distributions
(whether in cash or other property), without the prior written approval of the
Bank, which approval may be withheld, conditioned or delayed in the reasonable
discretion of Bank; provided, however, as long as no Event of Default has
occurred, Borrower may make the tax distributions required under its Amended and
Restated Tax Consolidation Agreement with its parent dated January 6, 2010
without the prior written consent of Bank, and as long as no Event of Default
has occurred, the Subsidiaries listed on Schedule 4.1(d) hereof may make or pay
cash dividends and cash distributions to Borrower without the prior written
consent of Bank.  Borrower agrees that such Amended and Restated Tax
Consolidation Agreement shall not be amended, extended, restated or modified
without the consent of Bank.
 
(r)           Capital Expenditures.  Borrower and its Subsidiaries will not make
any expenditures for fixed or capital assets or for replacements, substitutions
or additions thereto if, after giving effect thereto, the aggregate of all such
expenditures made by Borrower and its Subsidiaries would exceed $10,000,000.00
during any Fiscal Year.
 
(s)           Stay, Extension and Usury Laws.  Borrower covenants (to the extent
that it may lawfully do so) that neither Borrower nor any of its Subsidiaries
shall at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of the Loan Documents; and Borrower (to the extent that it may
lawfully do so) hereby expressly waives for itself and its Subsidiaries all
benefit or advantage of any such law, and covenants neither Borrower nor any of
its Subsidiaries shall, by resort to any such law, hinder, delay or impede the
execution of any power herein and in the other Loan Documents granted to the
Bank, but shall suffer and permit the execution of every such power as though
such law has not been enacted.
 
 
 

--------------------------------------------------------------------------------

 
 
(t)           Additional Subsidiaries.  Borrower will not (and will not permit
any Subsidiary of Borrower) to create or acquire any additional Subsidiary
without the prior written consent of Bank, which consent may be withheld in the
reasonable discretion of Bank.
 
(u)           Preferred Stock.  Borrower will not, and will not permit any of
its Subsidiaries, to issue any Preferred Stock or permit any Person to own any
Preferred Stock of Borrower or any Subsidiary of Borrower, other than any, if
any, Preferred Stock pledged to Bank pursuant to the Security Documents, without
the prior written consent of Bank, which consent may be withheld in the
reasonable discretion of Bank.
 
(v)           Prepayment of Subordinated Indebtedness.  Borrower shall not (and
shall not permit any Subsidiary of Borrower) to pre-pay, redeem or defease all
or any portion of the Subordinated Notes or any of the Subordinated Indebtedness
without the prior written consent of Bank, which consent may be withheld in
Bank’s reasonable discretion; provided, however, as long as no Event of Default
has occurred, Borrower may make mandatory redemptions or offers to purchase
required by the Indenture without the prior written consent of Bank.
 
(w)           Capital Stock.  Borrower will not (and will not permit any
Subsidiary of Borrower to) purchase, redeem or otherwise acquire or retire for
value any Capital Stock of Borrower, without the prior written consent of Bank.
 
ARTICLE 5
 
Events of Default and Remedies
 
SECTION 5.1  Events of Default
 
Any one or more of the following shall constitute an event of default (an "Event
of Default") under this Agreement (whatever the reason for such event and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):
 
(a) default by Borrower in any payment of principal of, or interest on, or any
other amount under the Note when and as due (whether on a scheduled payment
date, at maturity, by reason of acceleration or otherwise); or
 
 
(b) default by Borrower in the payment when and as due of any of the
Obligations; or

 
(c)  default by Borrower (or any Subsidiary of Borrower) in the performance of
or breach by Borrower of or non-compliance by Borrower with or failure by
Borrower (or any subsidiary of Borrower) to observe or keep any term, covenant,
warranty, condition or agreement contained in this Agreement; provided, however,
except with respect to defaults addressed elsewhere in this Section 5.1,
Borrower shall have thirty (30) days following delivery of written notice from
the Bank to Borrower of such default in which to cure any such default that is
susceptible to cure; or
 
 
 

--------------------------------------------------------------------------------

 
 
(d) the occurrence of a “Default” or “Event of Default” as therein defined,
under any of the Loan Documents or any other documents or instrument relating to
or securing all or part of the Obligations which is not cured within any
applicable cure period; or
 
(e)  liquidation and/or dissolution of Borrower or suspension of the business of
Borrower, or the filing by Borrower of a voluntary petition in bankruptcy or a
voluntary petition or an answer seeking reorganization, rearrangement,
readjustment of its debts, dissolution, liquidation or for any other relief
under the United States Bankruptcy Code, as amended, or under any other
insolvency act or law, state or federal, now or hereafter existing, or any other
action of Borrower indicating its consent to, approval of, or acquiescence in
any such petition or proceeding; or the application for, or the appointment of,
a receiver, custodian or a trustee for Borrower or any substantial part of
Borrower’s properties; or the application for, or the consent to or acquiescence
in, an assignment for the benefit of creditors of Borrower or its inability to
pay its debts generally as they mature; or the filing of an involuntary petition
against Borrower in bankruptcy or seeking reorganization, arrangement,
readjustment of its debts or for any other relief under the United States
Bankruptcy Code, as amended, or under any other insolvency act or law, state or
federal, now or hereafter existing; or the involuntary appointment of a receiver
or trustee for Borrower or for all or a substantial part of the property of
Borrower or the issuance of a warrant of attachment, execution or similar
process against any substantial part of the property of Borrower and the
continuance of any such involuntary event or involuntary condition for sixty
(60) days undismissed or undischarged; or
 

 
(f) any representation or warranty made by Borrower or any Subsidiary of
Borrower herein or in any document, instrument or certificate furnished to the
Bank in connection with the consummation of the transactions contemplated by the
Loan Documents shall at any time prove to have been false or incorrect in any
material respect as of the time made; or

 
 
(g) any final, unappealable determination is made that (a) shall, in the
reasonable judgment of the Bank, deprive Borrower or any Subsidiary of Borrower
of any material right, privilege or franchise required to operate its business
as currently operated, or substantially restrict the exercise of such right,
privilege or franchise, (b) shall, in the reasonable judgment of the Bank,
materially affect the likelihood of Borrower’s full and timely performance of
its obligations under this Agreement, and (c) is not revoked or rescinded with
45 days after it becomes effective; or

 

 
(h) occurrence of any default under any bond, debenture, note or other evidence
of indebtedness or obligations of Borrower or any Subsidiary of Borrower with
the Bank or under any indenture or other instrument under which any such
evidence of indebtedness has been issued or by which it is governed or secured,
whether now existing or hereafter arising; or

 
 
 

--------------------------------------------------------------------------------

 
 

 
(i)  occurrence of any default under any bond, debenture, note or other evidence
of indebtedness or obligations of any Guarantor with the Bank or under any
indenture or other instrument under which any such evidence of indebtedness has
been issued or by which it is governed or secured, whether now existing or
hereafter arising,; or

 
 
(j)  the filing by MPG Newspaper Holding, LLC or any other Guarantor that is a
“significant subsidiary” of Borrower (as defined in Rule 1.02(w) of the
Regulation s-x under the Securities Exchange Act of 1934) of a voluntary
petition in bankruptcy or a voluntary petition or an answer seeking
reorganization, rearrangement, readjustment of its debts, dissolution,
liquidation or for any other relief under the United States Bankruptcy Code, as
amended, or under any other insolvency act or law, state or federal, now or
hereafter existing, or any other action of any such Guarantor indicating such
Guarantor’s consent to, approval of, or acquiescence in any such petition or
proceeding; or the application for, or the appointment of, a receiver, custodian
or a trustee for any such Guarantor or any substantial part of such Guarantor’s
properties; or the application for, or the consent to or acquiescence in, an
assignment for the benefit of creditors of any such Guarantor; or any such
Guarantor’s inability to pay its debts generally as they mature; or the filing
of an involuntary petition against any such Guarantor in bankruptcy or similar
proceeding seeking reorganization, arrangement, readjustment of its debts or for
any other relief under the United States Bankruptcy Code, as amended, or under
any other insolvency act or law, state or federal, now or hereafter existing; or
the involuntary appointment of a receiver or trustee for or for all or a
substantial part of the property of any such individual or entity or the
issuance of a warrant of attachment, execution or similar process against any
substantial part of the property of any such Guarantor and the continuance of
any such involuntary event or involuntary condition for sixty (60) days
undismissed or undischarged; or

 
 
(k) any Guarantor fails to observe or comply with any term, covenant or
provision of its Guaranty or revokes or terminates or disavows or attempts to
revoke or terminate or disavow its obligations under its Guaranty; or

 
 
(l) any governmental approval, registration or filing with any governmental
authority or bankruptcy court or trusteee, now or hereafter required in
connection with the performance by Borrower of its obligations under this
Agreement, or under any of the Loan Documents, is revoked, withdrawn, or
withheld, or fails to remain in full force and effect, except that Borrower
shall have 45 days after notice of any such event to take whatever action is
necessary to obtain all necessary approvals, registrations and filings; or

 
 
(m) the rendering against Borrower or any Subsidiary of Borrower of a final
judgment, decree or order for the payment of money in excess of $1,000,000.00
and the continuance of such judgment, decree or order unsatisfied and in effect
for any period of 30 consecutive days without a stay of execution; or

 
 
(n) occurrence of an Event of Default under, and as defined in, the Indenture,
any of the Subordinated Notes, or any of the Subordinated Note Collateral
Documents, or any of the other documents, instruments and/or agreements
evidencing or securing the Subordinated Indebtedness or any portion thereof; or

 
 
(o)   default by Borrower under any instrument evidencing or securing any
Indebtedness or other obligation of Borrower with or to any third party, whether
such Indebtedness or obligations are now existing or hereafter arising, which
would authorize the acceleration of any debt to any such third party the
acceleration of which would in Bank’s reasonable judgment materially affect
Borrower’s ability to pay when due any of the Obligations or materially and
adversely affect the security granted to Bank by any of the Security Documents.

 
 
 

--------------------------------------------------------------------------------

 
 
    Notwithstanding anything to the contrary in this Agreement or in any other
Loan Documents, prior to Bank exercising any remedy, except as Bank reasonably
 
deems necessary to protect its interest in the Collateral, Bank shall provide
Borrower with written notice of and thirty (30) days in which to cure any Event
of Default or default under this Agreement or any other Loan Document not
involving the payment of principal or interest to Bank. Borrower’s right to cure
shall not apply to Events of Default (a) which are expressly declared as not
curable, or (b) based upon Borrower or any Guarantor bankruptcy. The notice and
cure period in this paragraph shall be in lieu of, and not in addition to, any
other notice and cure period set forth in this Agreement or any other Loan
Documents.

 
SECTION 5.2  Remedies
 
(a)            General.  Upon the occurrence of an Event of Default, any
obligation of Bank to fund advances under the Credit Line shall cease.  Upon the
occurrence and during the continuance of an Event of Default, Bank shall have
and at its option may exercise, at any time and from time to time and without
notice to Borrower, each, any and all of its rights and remedies herein and in
the Loan Documents provided or which are otherwise available to Bank under
applicable law, including but not limited to its right to declare accelerated
and thereby render immediately due and payable all obligations (whether
represented by the Note and/or otherwise), to enforce collection of said
obligations from Borrower and/or any other Person primarily or secondarily
obligated therefore by suit or other lawful means, and to exercise any and all
rights of foreclosure provided in any of the Security Documents and/or the other
Loan Documents or which are otherwise available to Bank with respect to the
Collateral.  All such rights and remedies are and shall be cumulative and may be
exercised singly, concurrently or in such combinations as Bank from time to time
may elect.  The failure to exercise any such remedy shall not constitute a
waiver thereof, nor shall any partial or ineffectual use of any such remedy
prevent the subsequent or concurrent resort to the same or any other remedy or
remedies.  It is intended that this clause shall be broadly construed so that
all remedies herein provided for or otherwise available to Bank shall continue
and be each and all available to Bank until all sums due it by reason of the
transactions and obligations contemplated by this Agreement have been fully paid
and fully discharged without loss or damage to Bank.
 
(b)            Set-off.  Upon the occurrence and during the continuance of any
Event of Default, Bank is authorized at any time and from time to time, without
notice to Borrower (any such notice being expressly waived by Borrower), to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held to or for the credit or the account of
Borrower against the Note in default.  Bank agrees promptly to notify Borrower
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of Bank under this subsection (b) are in addition to other rights and
remedies (including but not limited to other rights of set-off) that Bank may
have. And in the event of Bank's sale of any participation in any loan or loans
herein contemplated, each participating lender shall have and may exercise, to
the extent of its participation, the same rights of set-off and related rights
as those provided for Bank in this subsection (b).
 
SECTION 5.3  No Remedy Exclusive
 
No remedy herein conferred upon or reserved to the Bank is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Agreement or now or hereafter existing at law or in equity or by
statute.  No delay or omission to exercise any right or power accruing upon any
default shall impair any such right or power or shall be construed to be a
waiver thereof but any such right or power may be exercised from time to time
and as often as may be deemed expedient.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.4  Agreement to Pay Attorneys' Fees
 
If Borrower should default under any of the provisions of this Agreement and the
Bank should employ attorneys or incur other expenses for the collection of any
payments due hereunder or the enforcement of performance or observance of any
agreement or covenant on the part of Borrower herein contained, Borrower will on
demand therefor pay to the Bank the reasonable fees of such attorneys and such
other expenses so incurred.
 
SECTION 5.5  No Additional Waiver Implied by One Waiver
 
If any agreement contained in this Agreement should be breached by Borrower and
thereafter waived by the Bank, such waiver shall be limited to the particular
breach so waived and shall not be deemed to waive any other breach hereunder.
 
SECTION 5.6  Remedies Subject to Applicable Law
 
All rights, remedies and powers provided by this Article may be exercised only
to the extent the exercise thereof does not violate any applicable provision of
law in the premises, and all the provisions of this Article are intended to be
subject to all applicable mandatory provisions of law which may be controlling
in the premises and to be limited to the extent necessary so that they will not
render this Agreement invalid or unenforceable.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
Miscellaneous
 
SECTION 6.1  Notices
 
(a)  Any request, demand, authorization, direction, notice, consent, or other
document provided or permitted by this Agreement to be made upon, given or
furnished to, or filed with, Borrower or the Bank must be in writing and be
delivered by one of the following means:  (1) by personal delivery at the hand
delivery address specified below, (2) by first-class, certified U.S. Mail,
postage prepaid, return receipt requested, and addressed as provided below, or
(3) by nationally recognized overnight courier provided a receipt of delivery is
obtained from the recipient.  The hand delivery address, mailing address or
overnight courier for receipt of notice or other documents are as follows:
 
Borrower
Morris Publishing Group, LLC

Attention Craig S. Mitchell
725 Broad Street
Augusta, Georgia 30901
 
Bank
Columbus Bank and Trust Company

Attention: Commercial Real Estate (Heath Schondelmayer)
 
Hand Delivery/Courier
1137 First Avenue, Uptown Center

Columbus, Georgia 31901
 
U.S. Mail
P. O. Box 120

Columbus, Georgia 31902
 
Any of such parties may change the address for receiving any such notice or
other document by giving notice of the change to the other parties named in this
Section.
 
(b)  Any such notice or other document shall be deemed delivered when actually
received by the party to whom directed at the address specified pursuant to this
Section, or, if sent by mail, 3 days after such notice or document is deposited
in the United States mail, addressed as provided above.
 
SECTION 6.2  Indemnification
 
Borrower hereby indemnifies and holds harmless the Bank from and against any and
all claims, damages, losses, liabilities, reasonable costs or expenses
whatsoever which the Bank may actually incur (or which may be claimed against
the Bank by any person or entity whatsoever) by reason of or in connection with
the execution and delivery or transfer of, or payment or failure to pay under,
the Credit Line; provided, that Borrower shall not be required to indemnify the
Bank for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by the willful misconduct or gross
negligence of the Bank.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 6.3 Renewal Notes
 
All provisions of this Agreement relating to the Note or the indebtedness
represented by said Note shall apply with equal force and effect to each and all
(if any) promissory notes henceforth executed which in whole or in part
represent a renewal, extension (for any period), increase, or rearrangement of
any part of the indebtedness originally represented by the Note or of any part
of such indebtedness, except as otherwise specifically agreed to in writing
between Bank and Borrower at that time.  Nothing contained herein shall obligate
Bank in any way to extend or renew the Note.
 
SECTION 6.4 Non-Waiver
 
 
No action or course of dealing on the part of Bank, its officers, employees,
consultants, attorneys or agents, and no failure or delay by Bank with respect
to its exercise of any right, power, or privilege of Bank under this Agreement
or other Loan Documents shall operate as a waiver thereof.  No waiver by Bank of
any default on the part of Borrower or any Guarantor hereunder or under any of
the other Loan Documents shall be considered a waiver of any other or subsequent
default, and no exercise or enforcement of any rights or powers hereunder or
under any of the other Loan Documents by Bank shall be held to exhaust such
rights or powers and every such right and power may be exercised from time to
time by Bank.
 
SECTION 6.5  Continuing Obligation
 
This Agreement is a continuing obligation and shall (a) be binding upon Borrower
and the Bank, their successors and assigns, and (b) inure to the benefit of and
be enforceable by Borrower and the Bank and their successors and assigns;
provided, that Borrower may not assign all or any part of this Agreement or any
of Borrower’s rights or obligations hereunder without the prior written consent
of the Bank, which consent may be withheld in the sole discretion of Bank.
 
SECTION 6.6  Costs, Expenses and Taxes
 
Borrower agrees to pay on demand (a) the reasonable costs and expenses in
connection with the preparation, execution and delivery of this Agreement and
any other documents which may be delivered in connection with this Agreement,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Bank, actually incurred, with respect thereto, and (b) the
reasonable fees and out-of-pocket expenses of counsel for the Bank, actually
incurred, with respect to advising the Bank as to its rights and
responsibilities under this Agreement.  In addition, Borrower shall pay any and
all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of any of the Loan
Documents and such other documents and agrees to save the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.
 
SECTION 6.7  Waiver; Remedies
 
No failure on the part of the Bank to exercise, and no delay in exercising, any
right under this Agreement shall operate as a waiver of such right.  The single
or partial exercise of any right under this Agreement shall not preclude any
other or further exercise of such right or the exercise of any other right. The
remedies set forth in this Agreement are cumulative with, and not exclusive of,
any rights and remedies otherwise available to the Bank.
 
SECTION 6.8  Governing Law
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Georgia.
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 6.9
Binding Effect

 
 
This Agreement shall become effective when it is executed by Borrower and the
Bank, and shall thereafter be binding upon and inure to the benefit of Borrower
and the Bank (and their respective successors and assigns), except that,
Borrower shall not have the right to assign its rights under this Agreement or
any interest in this Agreement without the prior written consent of the Bank
which consent may be withheld in the sole discretion of Bank.
 
SECTION 6.10 Limitation of Bank’s Duties
 
The Bank shall have no responsibility whatsoever for any aspect of any manner in
which Borrower runs its business nor the reasons of any investment by Borrower
nor the appropriateness of any use of any funds advanced by the Bank whether or
not any such usage is approved by the Bank.
 
SECTION 6.11 No Agency
 
The Bank is not the agent or representative of Borrower, and Borrower is not the
agent or representative of the Bank, and nothing in this Agreement shall be
construed to make the Bank liable to anyone for debts or claims accruing against
Borrower and/or any Subsidiary of Borrower.
 
SECTION 6.12 No Partnership or Joint Venture
 
Nothing herein, nor in any of the documents evidencing or securing this
Agreement, nor the acts of the parties hereto shall be construed to create a
partnership or joint venture between Borrower and Bank.
 
SECTION 6.13 Acknowledgment by Borrower
 
Borrower hereby declares that Borrower has read this Agreement, the Security
Documents and other Loan Documents, has received a true, correct and complete
copy of this Agreement, the Security Documents and the other Loan Documents and
has executed and delivered this Agreement, the Security Documents and the Loan
Documents to which it is a party effective as of the date hereof.  Borrower
further acknowledges that Borrower, on behalf of itself or its successors,
assigns, transferees, representatives, trustees and other entities acting by,
through or on its behalf, does hereby represent, warrant and covenant that it
(and each of its Subsidiaries) has or will receive a direct substantial benefit
from the Credit Line.
 
SECTION 6.14 Severability
 
Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions of this Agreement or affecting the
validity, enforceability or legality of such provision in any other
jurisdiction.
 
SECTION 6.15 Entire Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement, together with the other Loan Documents and the documents and
instruments contemplated by this Agreement and the other Loan
Documents  constitute the entire agreement among the parties hereto with regard
to the subject matter hereof.  No promises, covenants, representations or
agreements other than as expressly set forth in the Loan Documents and documents
contemplated thereby and  have been made to or with Borrower, and Borrower
expressly represents and warrants that Borrower is not relying on any promises,
covenants, representations or agreements other than as expressly set forth in
the Loan Documents in entering into the transactions contemplated by the Loan
Documents.
 
SECTION 6.16 Time of the Essence
 
Time is of the essence with regard to each and every provision of this Agreement
and the other Loan Documents.
 
SECTION 6.17 Waiver of Jury Trial
 
BORROWER AND BANK HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE CREDIT LINE,
THE NOTE OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF BANK, ITS
OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.
 
SECTION 6.18   Treatment of Certain Information; Confidentiality.
 
(a)           Treatment of Certain Information.  Borrower acknowledges that from
time to time financial advisory, investment banking and/or other services may be
offered or provided to Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by Bank or by one or more
subsidiaries or affiliates of Bank and Borrower hereby authorizes Bank to share
any information delivered to Bank by Borrower and its Subsidiaries pursuant to
this Agreement, or in connection with the decision of Bank to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were a lender
hereunder.  Such authorization shall survive the repayment of the Obligations,
the expiration or termination of the commitments or the termination of this
Agreement or any provision hereof.
 
(b)           Confidentiality.  Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its and its Affiliates’ directors, officers, members, shareholders,
co-investors, employees and agents, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
or required by any regulatory authority, including the National Association of
Insurance Commissioners, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (vi) subject to an agreement containing provisions substantially
the same as those of this paragraph, to any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (vii) with the consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to Bank on a nonconfidential
basis from a source other than the Borrower.  For the purposes of this
paragraph, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to Bank on a nonconfidential basis prior to disclosure by Borrower;
provided that, in the case of information received from Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord to its own confidential information.
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower and Bank have executed and delivered this Loan and
Line of Credit Agreement, under seal, the Bank acting through its duly
authorized officer and Borrower acting through its duly authorized officer, as
of the date first above written.
 
BANK:
 
COLUMBUS BANK AND TRUST COMPANY, a Georgia banking corporation
 
 
By:       /s/ Heath Schondelmayer

 
            Its:   V. P.
 

 
                                 (CORPORATE SEAL)

 
 
BORROWER:
 
MORRIS PUBLISHING GROUP, LLC, a Georgia
limited liability company
 
 
By:
/s/ Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -Finance
(SEAL)

 
 

--------------------------------------------------------------------------------

 

This Loan and Line of Credit Agreement is hereby consented to and approved by
the undersigned as of the 26 day of April, 2010.
 
MPG NEWSPAPER HOLDINGS, LLC, a Georgia
limited liability company
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President-Finance(SEAL)
 
 
ATHENS NEWSPAPERS, LLC, a Georgia
limited liability company
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
BROADCASTER PRESS, INC., a South Dakota
corporation
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
HOMER NEWS, LLC, a Georgia limited liability
company
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
LOG CABIN DEMOCRAT, LLC, a Georgia limited
liability company
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
 

--------------------------------------------------------------------------------

 
 
                                                                        THE OAK
RIDGER, LLC, a Tennessee limited
 liability company
 
                                                                         By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
                                                                        SOUTHEASTERN
NEWSPAPERS COMPANY,
LLC, a Georgia limited liability company
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
THE SUN TIMES, LLC, a Georgia limited
liability company
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
MPG ALLEGAN PROPERTY, LLC, a Georgia limited liability company
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
 

--------------------------------------------------------------------------------

 
 
MPG HOLLAND PROPERTY, LLC, a Georgia limited liability company
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
MORRIS PUBLISHING FINANCE CO., a
Georgia corporation
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
YANKTON PRINTING COMPANY, a South
Dakota corporation
 
 
By:
/s/Craig S. Mitchell

Craig S. Mitchell, its Senior Vice President -
 
Finance
(SEAL)

 
 
 

--------------------------------------------------------------------------------

 
 
SOUTHWESTERN NEWSPAPERS COMPANY,
L.P., a Texas limited partnership
 
 
By:
Morris Publishing Group, LLC, a Georgia

limited liability company, its general
partner
 
 
By:
/s/Craig S. Mitchell

 
Craig S. Mitchell, its Senior Vice President-Finance       
(SEAL)

 
 
STAUFFER COMMUNICATIONS, INC., a
Delaware corporation
 
 
By:
/s/Craig S. Mitchell

 
Craig S. Mitchell, its Senior Vice President -

 
Finance
(SEAL)

 
 
FLORIDA PUBLISHING COMPANY, a Florida
corporation
 
 
By:
/s/Craig S. Mitchell

 
Craig S. Mitchell, its Senior Vice President -

 
Finance
(SEAL)


 